 LONGVIEWFURNII RE COMPANY301their efforts and work are centered. It is there that the various em-ployers-station, agencies, and sponsors-cooperate to produce theprograms which are the sole objective of their various contributions.,Of all these "employers," the only one who is permanent, indispensable,and.ultimately responsible for the end-product, is the station operator.We-would, therefore, join- the free lance performers with the otheremployees of station WEWS and direct an election in the Petitioner'srequested unit.In reaching this conclusion, we are particularlymindful that the stated policy of the Act is to encourage "the prac-tice and procedure of collective bargaining," and to protect "theexercise by workers of full freedom of association, self-organization,and designation of representatives ... , for the purpose of negotiat-ing the terms and conditions of their employment.14 . . . "A sterileadherence to form and precedent here frustrates these objectives.14Section 1 of the Labor Management RelationsAct, 1947.LONGVIEW FuRNITuRECOMPANYandUNITED FURNITUREWORKERS oF.111AMERICA, CIO.Case No. 34-CA-$1F6.July 22,1952Decision and OrderOn March 8, 1951, Trial Examiner George A. Downing issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.Thereafter, the Respondent filed exceptionsto the Intermediate Report and a supporting brief.The GeneralCounsel also filed a brief.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the following additions andmodifications :1.We unanimously find, in agreement with the Trial Examiner, thatthe Respondent has violated Section 8 (a) (1) of the Act. In so find-ing, we rely on the following conduct of the Respondent found to beunlawful by the Trial Examiner :(a)The interrogations by Superintendent Council and ForemenFrye, Teague, Robinson, and Martin of employees concerning theirunion views, membership, and activities, and concerning the demandsthey would make when organized.100 NLRB No. 43. 302DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b). The threats and warnings by Foremen Frye, Teague, andMartin that the consequences of engaging in the distribution of unionliterature and other union activities would entail "trouble," dis-charge, and the closing or burning of the plant.(c)Foreman Teague's threat to have Auton fired and his refusalto rehire Johnson and the three Powells because they were all black-listed.(d)President Shuford's statement to Brown that the upholsterershad quit and his refusal to confer with the upholsterers concerning thework stoppage or their return to work.(e)The various statements by Foremen Frye, Teague, and Martinthat the Respondent would not take back the upholsterers, but wouldreplace them with a new crew.2.The Trial Examiner found that the Respondent refused to bar-gain with the Union in violation of Section 8 (a) (5) of the Act.Amajority of the Board disagrees with this finding.The pertinentfacts, as more fully set forth in the Intermediate Report, are asfollows :On October 18, 1950, the Union wrote the Respondent a letter, whichthe Respondent received on October 19, stating that it represented a,majority of the Respondent's employees and requesting that the Re-spondent recognize it as the exclusive bargaining agency for all pro-duction and maintenance employees, and set a date for a meeting tonegotiate a contract.The Trial Examiner found, and the recordsupports his finding, that at the time of the Union's request to bar-gain it represented a majority of the employees in an appropriateproduction and maintenance unit-59 of the 115 employees.'OnOctober 20, 1950, the Union filed a representation petition and on thatdate the Regional Director informed the Respondent that the matterhad been assigned to a field examiner. On October 23, 1950, the fieldexaminer wrote to the Respondent and Union, setting an informalconference for November 1.Shuford, Respondent's president, repliedon October 25 requesting postponement of the conference to Novem-ber S.On the same day the Respondent also wrote a separate letterto the field examiner which, in substance, assured him of its coopera-tion, stated that it had not been advised before the Union's letter ofOctober 18 that the Union sought to represent its employees, andadded "we have had no experience in the field of union organizationor representation and we shall rely on you and your Board to guide3At the hearing and in its brief the Respondent contended that it was unreasonable forthe Trial Examiner to hold that the Respondent was bound to recognize the Union whichnever attained more than a bare majority of three employees.The Board has had occasionrecently to reject this sort of contention.SeeEaton Brothers Corporation,98 NLRB 464,where the Board said that any numerical majority,regardless of its size, is sufficient forthe purposes of this section(8 (a) (5)) of the Act. LONGVIEW FURNITURE COMPANY303us in the proper handling of this matter."On the same day the Re-spondent wrote to the Union noting that the representation case hadbeen assigned to a field examiner who was arranging for a conferencerelative thereto; it added that the Respondent "trusted" that the fore-going sufficiently met the Union's needs for the time being, but thatthe Respondent would be pleased to hear from the Union further inthematter if it so desired.There were no further negotiationsbetween the Union and the Respondent relative to recognition and/orbargaining.Unlike the Trial Examiner, we are not persuaded that the Respond-ent's conduct here constituted such an evasion or rejection of theUnion's request to bargain as to warrant a finding of a refusal to bar-gain.As discussed above, the Respondent, in replying to the Union'srequest for recognition and its action in filing a petition, specificallyasserted that it trusted that its response sufficiently met the Union'sneeds for the time being, but that the Respondent would be pleased tohear from the Unionfurther in the matter if it 'so desired.Thus theRespondent invited the Union to take additional affirmative actionwhich could have been directed to recognition and/or bargaining, ifthe Union was dissatisfied with the Respondent's reply.However, theUnion chose to remain silent. In our opinion the Respondent reason-ably could have believed that the Union was willing to await Boarddisposition of the matter. In these circumstances, we do not believethat the Union sufficiently pressed its claim for recognition so as tocharge the Respondent with an unlawful refusal to bargain.We think inapplicable here that line of cases, cited by the TrialExaminer, holding that where an employer engages in an extensiveantiunion campaign, the inception of which coincides with a union'srequest for a bargaining conference, the failure to accede to the requestismotivated by a rejection of the principle of collective bargainingand violates Section 8 (a) (5) of the Act. In our opinion, those casesare clearly distinguishable from this one.Each of them involvedeither an outright refusal of the request by the particular employer,based upon an alleged doubt as to the union's majority status,2 or a re-ferral of the union to the employer's attorney for further informa-tion,9 or no response at all from the employer' In none of them wasthe union offered, as here, an opportunity to negotiate further withthe employer in regard to its status, even after the filing of a petitionby the union. In view of the foregoing, we find, contrary to the Trial2H. H. Davidson Company,94 NLRB 142;Pacific Plastic& Mfg.Co., 68 NLRB 52;N. L. R. B. v. Everett H. Van Kleeck & Co., Inc.,189 F.2d 516(C. A. 2) ;N. L. R. B. v.Inter-City Advertising Company of Charlotte,190 F.2d 420(C. A.4) ; N. L. R. B. V. JoyBilk Mills, Inc,185 F. 2d 732 (C. A. D. C.).Ken Rose Motors,94 NLRB 868.Somerset Classics,90 NLRB 1680;N. L. R. B.Y. Crown CanCo.,138 F.2d 263(C. A. 8) ;N. L R B. v. Lettse Lee, Inc.,140F. 2d 246(C. A. 9). 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDExaminer, that the Respondent did not refuse to bargain with theUnion in violation of Section 8 (a) (5) of the Act.2.We all find, as did the Trial Examiner, that the Respondent vio-lated Section 8 (a) (3) of the Act by discriminatorily dischargingemployees Ball and Elmer Frye, as well as the 14 other upholstererswho went on strike because of the Respondent's refusal to conferabout the discharges of Ball and Elmer Frye.Accordingly, as found by the Trial Examiner, the strike, which wasinduced and prolonged by the Respondent's unlawful acts, constitutedtin-unfair labor practice strike; and the strikers therefore remainedthe Respondent's employees until reinstated or offered reinstatementby the Respondent, unless the subsequent conduct of the strikers wassuch as to not entitle them to reinstatement .53.For various reasons the Trial Examiner found without meritthe Respondent's defense asserted at the hearing that it refused toreinstate specifically named strikers after the end of the strike becauseof their alleged misconduct.As to certain of the strikers whom the Respondent stated it refusedto reinstate because it knew they had engaged in name ;callingon the picket line, the Trial Examiner found, and we all agree,that the conduct of these strikers did not exceed the limits of per-missible concerted activity, and was not of such a character as torender the employees who engaged therein unsuitable for reemploy-ment. In our opinion, the language of these employees, while neitherpolite nor moderate, must be regarded as an integral and inseparablepart of their picket and strike activity, for which the Act affords themprotection 6Although the Board does not condone the use of abusiveand intemperate language, it is common knowledge that in a strikewhere vital economic issues are at stake, striking employees resentthose who cross the picket line and will express their sentiments inlanguage not altogether suited to the pleasantries of the drawingroom or even to courtesies of parliamentary disputation.Thus, webelieve that to suggest that employees in the heat of picket-lineanimosity must trim their expression of disapproval to some pointshort of -the utterances here in question, would be to ignore' the in-dustrial realities of speech in a workaday world and to impose aserious stricture upon employees in the exercise of their rights underthe Act.Accordingly, we unanimously agree with the Trial Examinerthat the Respondent violated Section 8 (a) (3) of the Act by itsrefusal to reinstate these strikers.5N. L.R.B. v. Remington Rand,Inc.,130 F.2d 919(C. A. 2) ; N.L. R. B. Y.MackayRadio ,& Telegraph Co.,304 U. S. 333.6For an analogous situationseeThe Betteher Manufacturing Corporation,76 NLRB 526 ;N. P. NelsonIron Works,80 NLRB 788,where we held that the conduct of'employeeswho were discharged for offensive remarks at the bargaining table was protected as anintegralpart ofthe bargaining process. LONGVIEW FURNITURE COMPANY305The Respondent asserted that it did notreinstateother namedstrikers, for the reason that certain nonstriking employeesrefused towork with them because they had called the nonstrikersnames orbecausethey had engaged in the strike. The Trial Examiner foundthat the Respondent violated Section 8 (a) (3) of the Act upon theground that an employer is under a duty toinsurethat its right tohire, discharge, or transfer is not delegated to any antiunion or pro-union group of employees, and the Respondent knowingly permittedthe exclusion of the strikers from its plant by antiunion nonstrikers.We agree with the Trial Examiner's finding of a violation by theRespondent, but for a different reason.The type of picket-lineactivity in which these strikers engaged constituted protected con-certed activity; the Respondent therefore violated the Act by refusingto reinstate them irrespective of whether this reason for therefusal wasits own or that of its nonstriking employees.Similarly, the Respond-ent violated Section 8 (a) (3) by its discharge at the insistence of Mon-strikers of Harold Clalnpitt, one of the strikers, who hadengaged inname, calling, but had been rehired by the Respondent after the strikewas over.The TrialExaminerfound, and we agree, that 13 namedstrikersparticipated in one or more incidents of serious misconduct,8 involv-ing blocking of entrances, violence, and threats of violence designedto bar entry of nonstriking employees into the plant, for which theRespondent could have refused to reinstate these strikers.However,he further found that the Respondent condoned their misconduct andthereby waived its right to refuse reinstatement.We all disagree withhis finding of condonation or waiver by the Respondent for the fol-lowingreasons :° C. D. Anton, Wayne Ball,Jr.,Walter Brown,Loyd Bowman,Earl Correll,Clyde Ennis,Perry E. Frye, Lester Ramsey, Fred Seagle, G. N.Shepherd,John E. Young,Jack Collins,and Kat Houser.8The Trial Examiner found, and we agree, that the following allegations of seriousmisconduct are not meritorious:(1)The Respondent refused reinstatement to strikersHarrelson,Craig,Miller,and Leatherman because it contended that they participated inan assault upon employee Canupp and an attempt to prevent employees Canupp, Jones,and Smith from entering the plant during the strike.However,as found by the TrialExaminer,these particular strikers did not engage in any misconduct.Therefore, Re-spondent's additional defense, the refusal of nonstrikers to work with them because of theiralleged participation in these incidents, likewise falls.Rubin Brothers Footwear, Inc.,99 NLRB 610.(2)The Respondent refused reinstatement to striker Howard Cook because of hisparticipation in an incident testified to by employee Smith.The latter stated that thefirstmorning the pickets were at the plant, three men stopped him at the platform, ofwhom Cook was the only one he knew;that Cook said "Smith,you can't go in there . . .we are going to close this damn thing down until we get what we want,and ain't nobodygoing in there."Smith inquired whether he could go in to get his tools,and Cook replied"No, you will have to go to the office and have them bring them."We find, as did theTrial Examiner,that the actions of Cook were not sufficiently flagrant in character,to'ednstitute unprotected activity,as Smith's testimony did not establish that Cook madethreats or any attempt to bar Smith's entry into the plant.Thayer Company and H.'N.ThayerCo., 99 NLRB 1122. 306DECISIONSOF NATIONALLABOR RELATIONS BOARD(a) It is true, as pointed out by the Trial Examiner, that theRespondent did not disclose a determination not to reinstate thestrikers who had engaged in misconduct when the Union appliedon their behalf, but relied on its representation that it had no jobvacancies.However, this fact is insufficient to establish an intentby the Respondent to condone the misconduct in question.We finddistinguishable the two cases cited by the Trial Examiner findingcondonation by an employer because of his silence in apparentlysimilar situations.Thus, in theStilleycase,° the employer did notadvert to the particular employee's alleged misconduct when applica-tion for reinstatement was made, but expressed its willingness toreinstate. him as soon as possible.Then the employer later refusedreinstatement because of the misconduct.And in the E.A. Labora-toriescase,10 the employer agreed to take back all strikers except threeextortionists.Later, the employer refused to take back the strikeleaders.The court,'1 agreeing with the Board, said that the employerhad condoned the misconduct of the strike leaders because at the timeit agreed to take back the strikers it did not suggest that it wouldnot take back the strike leaders.At most, these two cases indicatethat under certain circumstances there is a duty on an employer tospeak and assert the real basis for his failure to reinstate an employeewhen the opportunity to do so is presented to him.However, webelieve that they differ from the instant case, in that the employersthere involved affirmatively indicated at the time of application thatthey would reinstate the employees and failed to assert any reasonwhich they had for not taking them back; here, on the other hand,the Respondent affirmatively indicated at the time of application thatitwould not reinstate the employees because of lack of work ' 12 butfailed to mention the further reason now asserted-misconduct onthe picket line.(b) In our opinion the reinstatement of Harold Clampitt by theRespondent does not indicate condonation, as suggested by the TrialExaminer.For, assuming that the Respondent may have believedthat Clampitt had engaged in conduct like that attributed to the13 here involved, it is settled that where serious acts of misconductare involved, an employer does not waive or condone the misconductof all participants when it rehires some of them 13 For the same reasonThe Btilley Plywood Company,Inc., 94NLRB 932.10 E.A.Laboratories, Inc.,86NLRB 711.11N. L. R. B. v. E. A. Laboratories,Inc.,188 F. 2d 885(C. A. 2).v Apart from the right of theunfair laborpracticestrikers to displace replacementemployees,therewas in fact no availablework for thestrikers.Because of this factit cannotbe said that, had therebeen availablejobs, the Respondentwould havereinstatedthe strikers notwithstanding their misconduct.L See,for example,N.L. R. B.v.Fansteei MetallurgicalCorp.,806 U.S. 240;PrecisionCastings Company,Inc., 48 NLRB 870. LONGVIEW FURNITURE COMPANY307no inference . of condonation may be drawn from, the fact that the,Respondent retained in its employ certain nonstrikers who may havebeen guilty of serious misconduct during the strike.(c)We agree with the Trial Examiner that some significance maybe attached to the fact that the Respondent did not offer the miscon-duct of the strikers as a defense until the end of the first day of thehearing.However, we are not persuaded that sufficient weight canbe afforded this fact, standing alone as it does, to warrant a findingof condonation by the Respondent.'4Certainly, the Respondent'saction was not nearly as extreme as that of the employer in theWallickcase ,ls cited by the Trial Examiner, where the employer raisedthe issue almost 2 years after the event, in its brief to the Board insupport of exceptions to the Trial Examiner's Intermediate Report.In view of the foregoing, we all find that the Respondent did notcondone the misconduct of the 13 strikers and was therefore privilegedto deny them reinstatement.OrderUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Longview Furni-ture Company, Hickory, North Carolina, it officers, agents, successors,and assigns, shall :1.Cease and desist from :(a)Discouraging membership in United Furniture Workers ofAmerica, CIO, or in any other labor organization of its employees, bydiscriminatorily discharging or refusing to reinstate its employees,or by discriminating in any other manner in regard to their hire ortenure of employment or any term or condition of employment.(b) Interrogating its employees regarding their union membershipand activities, threatening its employees with discharge, with terminat-ing their employment, with refusal to reinstate them, and with otherreprisals for engaging in union activities and/or other concertedactivities.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform labor organizations, to join or assist United Furniture Workersof America, CIO, or any other labor organization, to bargain collec-tively through representatives of their own choosing, and to engage inother concerted activities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from any or all suchactivities except to the extent that such right may be affected by an"See footnote 12, supra."Waitsck and Schwalm Corp.,95 NLRB 1262,wherein the Board found a waiver.227260-53-vol. 100-i21 308DECISIONSOF NATIONALLABOR RELATIONS BOARDagreement requiring membership in a labor organizationas a condi-tion of employment as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board finds will.effectuate the policies of the Act :(a)Offer to Eugene Collins, LeRoy Giles, Frank D. Miller, BenRoberts, Floyd Shook, Harold Clampitt, and to the 37 employeeswhose names are listed in Appendix A, immediate and full reinstate-ment to their former or substantially equivalent positions withoutprejudice to their seniority and other rights and privileges as providedin the section of the Intermediate Report entitled. "The Remedy,"and make whole the said employees for any loss of pay they may havesuffered by reason of the Respondent's discrimination against them inthe manner provided in said section.(b)Make whole Odes Gurley, Loyd Hoke, John J. Bynum, ElmerLeonhart, W. M. Barnes, Henry Carswell, Pauline Coble, Ruth Cor-rell,Preston Hefner, Maurice Hudson, Evelyn Killian, Blaine Leon-hart, Dale Lowan, Nevert McNeely, Margie Morrison, Lester Stalney,George White, Ervin Willis, Charles Winkler, Richard Winkler, andJ. C. Winkler for any loss of pay they may have suffered by reason ofthe Respondent's discrimination against them, in the manner set forthin the section of the Intermediate Report entitled "The Remedy." 1°(c)Post at its plant in Hickory, North Carolina, copies of thenotice attached hereto and marked "Appendix B." 17 Copies of saidnotice, to be furnished by the Regional Director for the Fifth Region,shall, after being duly signed by the Respondent's representative, beposted by the Respondent immediately upon receipt thereof and main-tained by it for sixty (60) consecutive days thereafter in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by any other material.(d)Upon request, make available to the National Labor RelationsBoard or its agents, for examination and copying, all payroll records,social security payment records, time cards, personnel records, and allother records necessary to analyze the amounts of back pay due *underthe terms of this Order.(e)Notify the Regional Director for the Fifth Region, in writing,within ten (10) days from the date of this Order, what steps theRespondent has taken to comply therewith.IT IS FURTHER ORDERED that the complaint, insofar as it alleges thatthe Respondent violated (1) Section 8 (a) (3) of the Act by itsiswe expressly reserve the right to modify the back-pay and reinstatement provisionsif made necessary by circumstances not now apparent.17 In the event this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." LONGVIEWFURNITURECOMPANY309refusal to reinstate the 13 strikers who engaged in serious misconductand (2) Section 8 (a) (5) of the Act, be, and it hereby is, dismissed.MEMBERS HOUSTON and STYLES, dissenting in part only :We disagree only with the reversal by our colleagues of the TrialExaminer's finding that the Respondent refused to bargain with theUnion.The Trial Examiner properly held on the basis of establishedprecedents cited in the Intermediate Report that the Respondent'scontemporaneous unfair labor practices, as found in the principalopinion, constituted a rejection of the Union's antecedent request tobargain in violation of Section 8 (a) (5) of the Act.Moreover,we are not persuaded that there is any substance to the distinctionmade by the majority opinion between the instant case and thosereferred to by the Trial Examiner in support of his view.Accord-ingly, we would affirm the Trial Examiner's finding.Appendix ACharles BallHill B. BaxterChristine BeaneJohn BrownBertha Campbell-James H. ClampittHoward CookOllie V. CraigPate CraigRuben DameronLeonard DavisBessie DeitzMillard FarmerTed Ford GanttNancy HarrelsonFrank HolsclawH. D. JohnsonHerbert H. HouserInez HudsonHayden IsenhourFloyd JarrellHilliard LeathermanMartha LeathermanJames MartinWilliam MartinKatie MillerSammy Lee MillerNina MundayCarl PowellPat PowellNorris RandallThomas E. RashHenry D. StarnesRay WattsM. A. WeaverVeva YoderAppendix BNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT interrogate our employees regarding their unionmembership and activities, threaten our employees with discharge,with terminating their employment, with refusal to reinstatethem, or with other reprisals for engaging in union activitiesand/or other concerted activities. 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILLNOT discourage membershipinUNITEDFURNITUREWORKERS OF AMERICA,CIO, or inany otherlabor organizationof our employees,by discharging or refusing to reinstate ouremployees,or in any other manner discriminating against themin regardto hire or tenure of employment or any term or con-dition of employment.WE WILLNOT inanyother manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization,to form labor organizations,to join or assist UNITEDFURNITUREWORKERS OF AMERICA,CIO, orany other labororganization,to bargain collectively through representatives oftheir own choosing,and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid orprotection,or to refrain from any or all such activities except tothe extentthatsuch right may be affected by an agreement requir-ing membership in a labor organization as a condition of em-ployment as authorized in Section 8 (a) (3) of the Act.WE WILL offer to the 41 employees listed below immediateand full reinstatement to their former or to substantially equiv-alent positions,without prejudice to their seniority and otherrights and privileges,and make them wjlole for any loss of paythey may have suffered by reason of the discrimination againstthem :Charles BallHayden IsenhourHill B. BaxterFloyd JarrellChristineBeaneHilliard LeathermanJohn BrownMartha LeathermanBertha CampbellJames MartinJames H. ClampittWilliam MartinHarold ClampittFrank B.MillerEugene CollinsKatie MillerHoward CookFannie Lee MillerOllie V. CraigNina MundayPate CraigCarl PowellRuben DameronNorrisRandallLeonard DavisBen RobertsBessie DietzThomas E. RashMillard FarmerFloyd ShookTed- Ford GanttHenry D. StarnesNancy HarrelsonRay WattsFrank HolsclawM. A.WeaverH. D. JohnsonVeva YoderHerbert H.Houser-Pat PowellInez Hudson LONGVIEW FURNITURE COMPANY,311WE WILL make whole the 21 individuals whose names are listedbelow for any loss of pay they may have suffered by reason ofthe discrimination against them :W. M. BarnesElmer LeonhartJohn J. BynumDale LowmanHenry CarswellNevert McNeelyPauline CobleMargie MorrisonRuth CorrellLester StameyOdes GurleyGeorge White)Preston HefnerErvin WillisLoyd HokeCharlesWinklerMaurice HudsonJ. C. WinklerEvelyn KillianRichard WinklerBlaine LeonhartLONGVIEW FURNITURE COMPANY,Employer.Dated ---------------By -------------------------------------i (Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderSTATEMENT OF TIIE CASEThis proceeding, brought under Section 10 (b) of the National Labor RelationsAct as amended (01 Stat. 136), was heard in Hickory, North Carolina, on variousdates from May 9 to 23, 1951, before the undersigned Trial Examiner, pursuant toclue notice to all parties.The complaint, issued by the General Counsel of theNational Labor Relations Board' and based on various charges filed by theUnion, alleged that Respondent had committed certain unfair labor practicesproscribed by Sections 8a (1), (3), and (5), which may besummarizedas follows:(1) That on October 20, 1950, and since, Respondent refused to bargain collec-tivelywith the Union as the exclusive representative of the employees in anappropriate unit; (2) that on November 3, 1950, Respondent discriminatorilydischarged Perry Elmer Frye and Wayne Ball, Jr., and on December 18, it dis-criminatorily discharged Harold Clampitt, and thereafter refused to reinstatesaid employees, because of their union membership and activities or other con-certed activities; (3) that on or about December 12, 19.50, Respondent discrimi-natorily refused to reinstate 75 named striking employees (as amended) ,2 whohad engaged in an unfair labor practice strike commencing November 6, 1950,and who had applied unconditionally for reinstatement; and (4) that by theabove and by other specified acts commencing on or about September 15, 1950,1The General Counsel and his representatives at the hearing are referred to herein asthe General Counsel and the National Labor Relations Board as the Board.The above-named Respondent is referred to as Respondent and the charging union, above named,as the Union.2 By further amendment,allowed at the hearing,itwas alleged that on or about Novem-ber 7,Respondent discriminatorily discharged 14 named striking upholsterers and refusedto reinstate them. 312DECISIONSOF NATIONAL LABOR RELATIONS BOARDRespondent interfered with, restrained, and coerced their employees in theexercise of rights guaranteed in Section 7 of the Act.Respondent's answer pleaded a general denial.All parties were represented by counsel or by other representatives, wereafforded full opportunity to be heard, to examine and cross-examine witnesses,to introduce relevant evidence, to argue orally, and to file briefs and proposedfindings.A brief has been filed by the General Counsel.'As the hearing opened, Respondent moved to dismiss the complaint on theground that the Union had not complied with Section 9 (h) of the Act. TheGeneral Counsel represented that the Board had determined administrativelythat CIO had come into compliance with said section on December 22, 1949.Respondent's motion was therefore denied 4Respondent's motion todismissparagraphs 6 and 10 of the complaint were also denied.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a North Carolina corporation, operating a plant at Hickory,North Carolina, where it is engaged in the manufacture of furniture.Duringthe year 1950, Respondent purchased at least $50,000 worth of raw materials, allof which were received from points outside the State of North Carolina, andduring the same year it shipped finished products valued in excess of $50,000,to points outside the State of North Carolina.It is, therefore,found thatRespondent is engaged in interstate commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization admitting to membership employees ofRespondent.III. THE UNFAIR LABOR PRACTICESA. Theevidence1.Background;statement of main events and issuesRespondent's president, Harley F. Shuford,entrusted the actual operation andsupervision of the Longview plant to his superintendent,W. T. Councill. Shu-a The complete record was not received until July 13, 1951,and the time for filing briefswas extended to August 8.4 At the close of the case,Respondent obtaineda subpoena duces teoum,returnableinstanterand directed to the compliance division or section of the Board,to produce allrecords showing whether CIO and its officers are in compliance with Section 9 (h) of theAct and was in compliance with Section 9 (f) at the time the complaint was issued.TheGeneral Counsel moved to quash under Sections 102.89 and 102.90 of the Board'sRegu-lations.Respondent's counsel conceded that he had made no attempt to comply withSection 102.89 for inspection and for copies of pertinent records and that he had notapplied for or obtained consent of the Board for the production of the records.TheGeneral Counsel reiterated his representation that the Board had administratively deter-mined that the CIO was in compliance with Section 9 (h) and(f) of the Act.Respondent'scounsel admitted that his only information which indicated the contrary was based onhearsay statements by other practitioners before the Board.The motion to quash wasgrantedN.L. R B. V.Greensboro Coca-ColaCo.,180 F.2d 840(C. A. 4) ; N. L. R. B. v.Red Rock Co.187 F. 2d 76(C. A. 5) ;West Texas Utilities Co.v.N. L. R. B.,184 F. 2d 233,cert den 341 Ti. S 939;Sunbeam Corporation,93 NLRB 1205;94 NLRB 915,and casescited ;Union Mfg.Co., 95 NLRB 792;Dant d Russell,Ltd.,95 NLRB 252;McComb Mfg.Co., 95 NLRB 596.Respondent'smotion to require the General Counsel to produce the same records calledfor in the subpoena was also denied. LONGVIEW FURNITURE COMPANY313ford owned and operated other businesses to which he devoted hispersonalattention, but he had had no'prior experience with unions in 17 years.` Coun-cill,who was 30 years of age, had managed the Longview plant 31/2 years, andbefore that was superintendent for 2 years of a furniture plant in Hickory.He had no training in labor relations and, like Shuford, had had no previousexperience with unions.Respondent's foremen, stipulated to qualify as supervisors within the meaningof the Act, were : Floyd Frye ° and Cloyd Smith, upholstery department ; AlonzoTeague, machine room ; Horace Robinson, shipping department ; Clarence Martin,sewing room ; and W. N. Bass, office manager.The employees in the upholstery department were the leaders in all theconcerted activity and in the organizational efforts that occurred in Respond-ent's plant.The upholsterers engaged in their first, of three, work stoppagesin August 1950, because of dissatisfaction with a pay and bonus plan. Shufordmet with the upholsterers and quickly adjusted the grievance.The second stoppage, which resulted in a walkout of several days, occurredin October, because of dissatisfaction with pay rates on a naughahide chair.Shuford again personally handled the adjustment of the grievance after theemployees had called in a State conciliator.A union organizing campaign hadgotten under way prior to the second walkout, but no direct reference was madeto that'fact during the negotiations, though Brown inquired of Shuford whetherhe would object to the employees having a union.By letter of October 18, received on October 19, the Union formally requestedrecognition and bargaining, and on October 20 it filed a representation petitionwith the Board, of which fact Respondent was notified by letter received fromthe Regional Director on October 23.On October 25, Shuford wrote the Unionacknowledging its letter of October 18, and referred to the fact that the repre-sentation matter had been assigned to a field examiner.On Friday, November 3, Ball and Perry Frye were discharged for theassertedreason that they had walked off the job without requesting permission. OnNovember 6, upon Councill's refusal to reinstate Ball and Frye, theupholsterersmade their third and final walkout which was converted into a full-fledgedstrike onNovember 8, when the Union set up a picket line.On December 12 the Union, through Brown, made formal application toCouncillc for reinstatement of 79 named employees.The application was deniedfor the asserted reason that there were no job openings at the time.Respondenthas subsequently reinstated some of the strikers.On December 18 HaroldClampitt, a striking employee who had just been reinstated, was dischargedfor the asserted reason that other employees had refused to work with himbecause of alleged picket line misconduct.The General Counsel offered evidence, much of which was controverted, thatfrom a period beginning with the inception of the organizational campaignand extending through the strike and later, Respondent's supervisors engagedThough Shuford also owned the controlling financial interest in the Morgan FurnitureCompany of Asheville,which had contracted with an AFL union for a number of years,he had not participated personally in the management of that concern.6 The following persons are variously referred to in the record,as indicated : FloydkMonk) Frye; Wayne (Junior) Ball; Harold (Howard) Clampitt; Loyd (Lloyd) Bowman;Walter(Bud, Puffy)Brown ; Earl(Curley) Correll(Carrell) ; Ruth Correll(Carrell) ;Ollie V. (Olive E. Polly) Craig ; Bessie Deitz (Dietz) ; Odis (Odes, Otis) Gurley ; Kathleen(Kat)Houser;Floyd Jarrell(Derrell,Gerald) ;EugeneW. (Gene)Martin;Nevert(Nebert)McNeely; Aria (Arice) Powell; Ben (Ven) Roberts; Fred Seagle (Seigle) ;G. N. (Garner,Garney, Burner)Shepherd;Kathleen(Kat) Smith;Ervin(Irvin)Willis ;John(Junior)Young; Perry E. (Elmer)Frye; Cloyd(Floyd,Clyde)Smith; HenryCarswell(Coswell). 314DECISIONSOF NATIONALLABOR RELATIONS BOARDin a series of coercive statements, interrogations, and threats.The GeneralCounsel also contends that the discharges of Ball; Frye, and Clampitt were dis-criminatorily motivated, as was the failure to reinstate the strikers ; that thestrike was an unfair labor practice strike or, alternatively, that it was imme-diately converted into one by the alleged discharge by Shuford of all uphol-sterers on November 7, and by other unfair labor practices which prolonged thestrike.Respondent offered evidence of alleged misconduct and violence on the picketline from November 8 to December 12, asserted by it to be sufficiently flagrantin character to-bar from reinstatement most of the strikers who were not subse-quently reinstated.As further justification for its refusal to reinstate thestrikers, Respondent relied upon the stated refusal by certain employees to workwith the strikers if they were reinstated.Other issues in the case are whether the Union represented a majority ofthe employees in the unit at the time of the request to bargain, whether Respond-ent refused that request, and whether its refusal was based on its asserted good-faith doubt of the Union's majority.2.Events preceding the dischargesThe first work stoppage by the upholsterers,which occurred in August, wasbecause of their dissatisfaction over a newly inaugurated pay raise and bonusplan.A committee composed of Brown, Ball,and Elmer Frye first conferredwithCouncill;and later Shuford metwith allthe upholsterers in a body andsettled the grievance.The merits of neither this nor of the grievance which ledto the second walkout are material to the issues.The upholsterers again stopped work and walked out in October 7 because ofdissatisfactionwithwage rates and working arrangements on a naughahidechair.Floyd Shook was added to the Union's committee,which called in a Stateconciliator,and later negotiated with Shuford a settlement of the grievance afterthe walkout had lasted 4 days. Shuford suggested,and it was agreed, that theupholsterers should deal with him through a committee on establishing newpiece rates.Ball and Frye also testified without denial that reference wasmade to the passing out of union cards and Shuford was asked if he would ob-ject to the employees having a unionShuford replied that he would do what-ever the law required.-The unionorganizing campaignwas in fullswing by themiddle of October.Itwas openly conducted and reached Respondent's attention-through a soundtruck and the making of speeches outside the plant and the posting of stickersand the wearingof CIO badgesin and around the plant.Withinthe space ofa few daysthe Unionhad obtained approximately 60 signed applications formembership and onOctober 18,1950, it wrote Respondent the following letter, re-ceived on October 19:This is to inform you that the United Furniture Workers of America, CIOrepresents the majority of your employees.On behalf of the United Furniture Workers of America, CIO, we requestthat you recognize that organization as the exclusive bargaining agency forall of your production and maintenance employees.We further request7No witness fixed with certainty the date of this walkout, but the preponderance ofevidence establishes that it occurred around the middle of October. It was obviously afterinception of organizational activity but before the Union's demand for recognition wasreceived on October 19Councill's testimony that it occurred on October 24 isin conflictwith the preponderance of the evidenceand isnot credited. LONGVIEW FURNITURE COMPANY315that you set a date for a meeting at which time we will negotiate a contract.May we hear from you at an early date?On October 20, the Union filed its representation petition with the Board's1Vinston-Salem office, and on that date the Regional Director wroteRespondent,informingit of that fact and of the assignment of the matter to a fieldexaminer.On October 23, the field examiner wrote Respondent and the Union setting aninformal conference on November 1.On October 25, Shuford wrote the field ex-aminer requesting a postponement to November 8.By a separate letter on thesame date Respondent also wrote the field examiner assuring him of its cooper-ation, stating, among other things, that it had not been advised prior to theUnion's letter of October 18, either by its employees or anyone acting in theirbehalf, that the Union sought to represent its employees, and adding "We havehad no experience in the field of union organizations or representation and weshall rely on you and your Board to guide us in the proper handling of this mat-ter."On the same date Respondent wrote the Union:We have your letter of October 18, 1950.As you are aware, Mr. Green-stein,National Labor Relations Board Field Examiner, has been assignedthis case and has suggested a time and place for a conference relativethereto,We trust that the foregoing sufficiently meets yourneeds forthe time beingbut we shall be pleased to hear from you further in the matter if you sodesire.There were no further negotiations between the parties looking to recogni-tion and/or bargaining. In the meantime, Respondent's supervisors had takennote of the organizational campaign and had entered upon a countercampaign.Thus, shortly before receipt of the Union's request for recognition, Councill calledBrown to the office,' and after discussing certain miscalculations in Brown's pay,proceeded to interrogate Brown concerning union sentiment in the plant and alsoconcerning the demands which would be made if the Union were successful inorganizing the employees.Because of its importance to the issues, the testimonywill be set forth in detail.Brown testified :[Councill] said "Brown, what do you think about the Union or what doesthe majority of them out there think about the Union," and I said "Bill,according to the cards they have signed they must think it is all right, butthat is all I know, so far there have been 60, 70 done signed the cards forthe Union ;" and he asked me, "well, WJiat do they ask for," and he said "Idon't know anything about the Union, you probably know more about itthan I do, what would you ask for if you were to get your Union in ;" andI said "well, straight 25¢ raise across the board ;" and he said "due to thefact the place is just new and Mr. Shuford is trying to build it up, I don'tsee how we could possibly pay it ;" and he said "well, you upholsterersare making good ;" and I said "yes, we are and I don't think the upholstererswould ask the Company to give them a 25¢ raise across the board," I said,"we realize the Company has to meet their creditors like all the rest, butwe would like to see the 750 an hour men raised to $1 an hour."Well we talked on, . . . and he asked me if I would go back out and tellthe boys the Company's side of it, the place was new and they were tryingBrown mistakenly fixed this conversation as a week before the discharge of Ball andFrye on November 3. Councill fixed it as before receipt of the Union's request forrecognition on October 19.The entire sequence of events supports Councill's testimonyas to the time of the conversation. 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDto make them a good place to work ; and I told him I could not, that theywould think I had turned on them, and I said I was with them, and if theywant a union we would have it and if they didn't we would not.Councill admitted holding the conversation with Brown, testified that hebrought up, and that they discussed, the subject of the upholsterers' dissatis-faction over the naughahide chairs and that :I asked him what all the talk was in the plant, that I had heard thosespeeches made outside and I had seen the stickers around the plant andnobody had come to me and said anything about the Union, but I was justasking him what all the talk was about it, and he, said well, seemed- likesome of the employees were wanting a union and that they had come to himand asked Wm to lead the committee or organize the Union and (that) hewas doing the same and that he didn't know what the outcome would be oranything else, but since some of them wanted it that he was going along withthem and doing what he could to help the Union.I asked him exactly what was it the workers were dissatisfied about andif they wanted a union, and he said well, he didn't know whether there wasany dissatisfaction or not but what they were wanting was a 25¢ an hourincrease in pay over the board and that, as far as he knew, was about theonly thing they wanted at that particular time.On further questioning, Councill testified that he selected Brown for questioningbecause Brown seemed to be the leader in the previous walkout.He deniedasking what "the majority" thought and denied that Brown informed him howmany cards were signed up. Councill also testified that, aside from Brown, heinterrogated no employees concerning the Union or union activity, and thereis no evidence that he did.That was not true of Respondent's other supervisors,for the evidence establishes that they engaged contemporaneously and subse-quently in many incidents involving interrogation, threats, and coercive state-ments with a number of employees.' The incidents will first be summarized asto which no denial was made.Ball testified that after the start of the Union's organizing campaign ForemanFrye questioned him as to how he stood with the Union.Elmer Frye testified on cross-examination that a week or two before his dis-charge on November 3, he was interrogated by Robinson concerning his unionviews and about his possession of union cards.G. N. Shepherd testified that about 10 days before the strike Foreman Fryeinterrogated him as to his union views.Floyd Jelrell testified that about a week before the strike Teague stated that"if the Union got in, why Mr. Shuford would shut down."Pate Craig testified that a week or two before the strike he engaged in adiscussion of the Union with Teague ; that he asked Teague what Teague thought9 Respondent posted on October 19, before receipt of the Union's request to bargain,two notices which referred to the union activity and which stated, in terms protectedby Section 8 (c), Respondent's position thereon.A paragraph of one of the notices, whichis relevant for consideration on the discharges of Ball and Frye, was as follows :Some misguided individuals are failing or refusing to do their work properly andare neglecting their jobs in the mistaken belief that because of the union rumors,theywill not be discharged for such conductThis cannot be tolerated and is stillcause for dismissal.The same standards and schedules of work are in effect as havebeen and each employee has the same responsibilities on the job.Activities whichinterfere with the proper performance of a job or which impair the efficiency of thework are still not permitted.There has been no change of policy in this respect. LONGVIEW FURNYTURE COMPANY317about the Union and that Teague stated that"itwas a good thing if it wascarried out right but he feared Mr.Shuford would shut the shop down if theUnion came in there."Loyd Bowman testified that on Wednesday before the strike, he heard a heatedargument between Foreman Martin and two employees during which Martinsaid among other things that Shuford could not have a union in the plant, thatShuford did not have the financial means to keep the insurance paid on thebuilding, and that the plant would, be shut down if the Union came in.In the following instances,summarized under the name of Respondent's super-visor to whom the statements were attributed,either a general or a specific denialwas made, or an explanation of the incident.Floyd FryeNina Munday and Christine Bean testified, and Frye denied, that about amonth before the strike Frye stated during a recess to a group of-the'girls inthe sewing room that "if the Union got in there, it would be over his dead body."James Martin testified that during the organizational campaign Frye com-mented with reference to an employee, Dail, who was wearing two CIO badgesat the time,"You know that is silly, some of these times that sort of thing isgoing to get him in trouble." Frye testified that the incident related to an em-ployee named Holtsclaw who was wearing three badges;that he laughed at thesight and Holtsclaw inquired if Frye was making fun of them;and that Frye saidthat be was not but that "it looks crazy[because]one is big enough to see andyou have got three of them on you."Martin also testified that on the afternoon of November 3 Frye inquired howhe stood in the Union, that he replied he thought it would be a good thing, andthat Frye then responded,"Well, you better be careful,because there are acouple of boys done gone too far,and we are getting rid of them."Frye didnot say who he was referring to, and at that time Martin was unaware thatElmer Frye and Ball had been discharged.Frye specifically denied the quotedpart of Martin's testimony above, but made no denial of Martin's testimony thathe had interrogated Martin as to his standing in the Union.Elmer Frye and John Young testified to an occasion late in October when Fore-man Frye, having seen Young procure a union card from Elmer, warned them to"watch those cards" because "that stuff is going to get you in trouble." Fryetestified that the incident occurred during work time.Foreman Frye admittedthe incident but testified that it occurred after 8: 30 a. in.,and that he simplywarned them it was strictly against the rules to pass out any literature duringworking hours10Alonzo TeagueClyde Ennis testified that he had two conversations with Teague concerning theUnion during the period when cards were being signed up before the strike. -Inone of them Teague stated that "if we got the Union there that Mr. Shufordwould shut the plant down, that (Shuford) would not run if we got a Unionthere";and during the other one Teague stated,with reference to some unionliterature at the plant, that"if he knew who brought[it] in there he would firethem."Teague denied making the statement that Shuford would shut the plantioForemanFrye was theonly witness who referred to any such rule, and his furthertestimonydoes not establishthat in factthere was any.Thus,on questioning, Fryeadmittedthat therewas no rule against the distribution of literature concerning suchthings aschurch picnics, the Red Cross,or the Community Chest. 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDdown and could recall making no statement to any employee about bringingliterature into the plant.Rash testified that about 3 or 4 weeks before the strike and about the time theUnion started passing out literature, he heard Teague state that if he "knowedwho brought the papers in, the literature, the first time he would fire them" ; andthat Teague also stated that "if they tried to organize the Union and it didn'tcarry, it would happen like they did at the Piedmont Wagon, every man wouldget laid off that signed a Union card." Teague specifically denied Rash's testi-mony relative to union literature and testified that he could recall making noreferences to the Piedmont Wagon Company 11 or of making comparisons of theoutcome of union activities there with those at Longview.Millard Farmer testified that a week or so before the strike Teague interrogatedhim concerning his union views and that when he commented favorably toward aunion, Teague replied that it would not work, that if the Union should come inShuford would shut the plant down ; that Shuford was not going to have a union,and that there was not a man on the job who could live 30 days without working.Teague denied generally making any such statements.Hugh Johnson testified that Teague made the statement before the strike that"if the Union come in, they would shut the plant down." Johnson did not knowwho Teague meant by "they." Teague made a general denial.As is seen, numerous witnesses for the General Counsel attributed to Frye,Teague, Robinson, and Martin, a variety of inquiries concerning union member-ship and activities, statements and warnings as to the shutting down, probableshutting down, or burning down of the plant if the Union were successful in itsorganization campaign, and warnings and threats that engagement in unionactivities would result in "trouble" and in discharge.A number of such inci-dents were not denied. In addition, Councill admitted the major substance ofBrown's testimony.Fur4thermore, many of the statements and interrogationswere of similar character and content, and were similar also to others whichfollowed the discharges and the third walkout.See sections 4 and7, tinfra.Thetestimony of the General Counsel's witnesses may therefore be considered asmutually corroborative ; it discloses that Respondent's supervisors, quick to fol-low Councill's example, were engaged in pursuing parallel courses of antiunionconduct.The testimony of the General Counsel's witnesses is, therefore, cred-ited," and it is concluded and found that Respondent's supervisors made thevarious statements attributed to them substantially as testified to by the GeneralCounsel's witnesses.3.The discharge of Ball and FryeThe preponderance of the evidence establishes that, though not formalized asa rule, it was generally understood by Respondent's employees that they wouldnot walk off the job without notifying their foremen and obtaining permission.Similarly,the preponderance of the evidence establishes that approximately 2weeks before the discharge Foreman Frye and Smithhad warnedall upholsterersthat theywere not to lay off or leave the job without notifying one of them andobtaining permission.The notice of October 19 (see footnote 9) was also warn-ing that union activity would not constitute justification for neglect of jobs.On Friday morning, November 3, Brown had driven his father to the plant butdid not punch in for work because he was not feeling well.Ball and Frye had11Another Hickory concernSee 79 NLRB 967, enfd. 176 F 2d 695(C. A. 4).12Except that Foreman Frye's testimony is credited as to the incident involving theemployee who wore three union badges. LONGVIEW FURNITURE COMPANY319punched in and had started work but had decided they were too ill to work 13looked around for a foreman to report that they were leaving but found none.However,as they went through the shipping department,Brown saw Smithleaving the office and coming through the department.Brown, Ball, and Fryetestified to substantially the same version of the incident,as follows :Brown spoke to Smith saying, "I am going in, I don't feel like working." Ball,who was some feet from Brown, spoke up saying "that goes for me too." Smiththen replied, "Well, if you don't feel like it, you just don't feel like it."Fryethen spoke up, saying "That goes for me too." 14Smith admitted the conversation with Brown, but denied seeing either Ballor Frye with him. On cross-examination he recalled having seen Ball that morn-ing in the shipping department around 7: 15 a. in., but testified that Ball wasnot with Brown but was down at the door to the men's room some 60 feet away.Except for the alleged report to Smith, the absence of the three men was notcalled to management's attention until Edwards (a young assistant to Councill)reported to Councill around 8 a. in. that he had seen them out on the road.Councill checked with Foreman Frye who stated he did not know they weregone.Frye testified that he then checked with Smith, who said Brown hadreported he was ill and didn't feel like working. Frye also asked Smith aboutBall and Elmer Frye, and Smith reported "they didn't say anything,." Fryetestified lie then looked at the time cards and discovered that Brown's had notbeen punched in but that Frey's and Ball's had.18 Smith testified that when Freyasked about the other two men he replied only that he didn't know where theywere.-Councill, Frye, and Smith then conferred about the matter. Smith was ques-tioned again whether Ball or Frye had said anything to him about being off andlie said again that they had not. Smith testified, however, that all he' knewwas that they were not at work; that that was all he reported to Councill andFrye; and that in fact he had not missed them until Foreman Frye asked hintwhere they were. At a further consultation between Frye and Councill it wasagreed that the men should be discharged for walking off the job without per-mission, reference being made to the fact that warnings had been given just 2weeks before against such action.Councill thereafter had their checks made out in full up to date and Fryedelivered them to Frank Miller," who noticed there were two separate checks for13Ball testified that he was"dizzy" from a cold, and Frye that his sinus trouble was sobad that it interfered with his work on the job.Eugene Martin testified to having over-heard a conversation among the three area prior to their departure which indicated thattheir condition was due to causes other than those they assigned.However, for reasonshereinafter stated, Martin's testimony is not credited except where corroborated.14 The testimony of the General Counsel'switnesses raised some question as to theproximity of Ball and Frye to Brown and Smith and as to whether he heard or could haveheard them.Brown testified that Frye was "a little distance"from him and Ball was afew feet from Frye.Brown admitted that in a talk over the radio shortly after theincident he said Ball was 8 or 10 steps away.Frye testified that he was about a step behind Brown and Ball about 3 steps from them,and that Smith was 8 or 10 feet from them.On cross-examination Frye testified he didnot recall having testified in an unemployment hearing that Smith did not say anythingto him but stated"I believe I said that he answered and I took it to mean me too." Fryetestified that he was 6, 8, or 10 feet away from Smith.15Frye testified on cross-examination that he looked at the time cards before checkingwith SmithHowever, his version on direct examination was more in keeping withSmith's testimony,since there would have been no reason to check the time cards untilSmith reported that he didn't know where the two men were.1e Friday was payday,and Ball and Frye and Brown had called in to request that theirchecks be delivered to Miller.However,Frye delivered Brown's check to his father. 320DECISIONS OF NATIONALLABOR RELATIONS BOARDeach man and inquired the meaning. Frye testified he informed Miller the twomen had been discharged for walking off without asking," that Miller inquired"why didn't you give Brown his," and that he replied "Brown asked and theydidn't."Miller testified, and Frye denied, that when Miller inquired why Brownhad not been discharged also, Frye replied "it looked kinda bad to get rid of allthree at one time."After Miller delivered their checks, Ball and Frye went to the plant to ascertainwhy they had been discharged. They spoke to Foreman Frye who informed themthe discharge was because "[they] didn't ask to get off," and that "Smith saidyou boys walked off and didn't tell him a thing." Ball stated that Smith was aliar, and both he and Elmer Frye charged that the discharge was due to theirunion activity.Foreman Frye insisted however it was their failure to ask per-mission to be off which led to their, discharge.4..THE THIRD WALKOUT; THE STRIKEOn Monday, November 6, the upholsterers, without starting to work, stoodaround discussing the discharge.They decided they would stick together andwould not work unless Ball and Frye were reinstated. At the request of theupholsterers, Brown called Councill from Respondent's office and inquired whetherhe was going to reinstate Ball and Frye. Councill stated that he and Shufordhad talked it over and were not going to take them back.'s Brown thereupon in-formed him that the upholsterers were not going to work, and thereupon theyleft the plant around 7: 30 a. in. and went down to the union hall.The next morning Brown called Shuford and stated that he wanted to talk withhim about taking back Ball and Frye. - Brown testified that Shuford said "listenI am busy. You boys don't work at my [plant] no longer and you have nothing totalk to me about." Brown denied that they had quit, stating that their tools werethere and their personal belongings and that they still worked there.However,Shuford insisted that they had quit, saying "you left, and when you left you quit,and I don't want nothing to do with the Union or you."Shuford admitted that he told Brown that when he walked out he had quit,and that he saw no reason to have a conference with them because as he viewedit the upholsterers had quit. Shuford testified that after the naughahide nego-tiations, he felt he had an understanding with the upholsterers that they wouldtake up with him in advance any future troubles or complaints they might haveand that when the upholsterers walked out he felt they had breached thatagreement.As a result of Shuford's refusal to confer, there wereno negotiations for a'settlement of the walkout or for a return to work by the upholsterers. OnWednesday the Union established a picket line, and the upholsterers were joinedin their strike by all except a few employees.In the meantime Respondent, by word and deed of its supervisors, confirmedShuford's view that the upholsterers had quit and would not be reinstated.Thus, Clyde Ennis testified that after the walkout he discussed with Teague awork problem which had arisen from the absence of upholsterers and that Teaguestated he did not know how to arrange the matter because "they didn't have any'T The reason stated on the discharge slips was that they had walked off from work andhad refused to do assigned work.1s Frank Miller's testimony is not credited that on the morning of the walkout he waspresentwhen Councilcame out of the office where he had been telephoning and that Coun-ell reported to Brown that Shuford said that as far as he was concernedhe was throughwith all the upholsterers.The testimony of Brown and Councill establishesthat Council]was not at the plant at the time of the walkout and that he could have made no telephonecall from thereaboutthe matter.Furthermore,at one point Miller's testimony indicatedthat he was repeating hearsay statements made by Brown. LONGVIEW FURNITURE COMPANY321upholsterers,and Mr.Councill and Monk was not going to take them back, theywere going tolearn somenew ones."Teague denied making those statements.Bessie Deitz testified that after the upholsterers had walked out on Mondayshe inquired of Clarence Martin, her foreman, whether they werecoming backthe next day.Martin replied that they were not coming back at all. Deitz putthe sameinquiry to Foreman Smith later in the day and Smith replied, "I don'tthink they,are coining back at all."The next day Deitz heard Foreman Fryemake the statement to a group of the women employees regarding the upholsterersthat "they were not going to take them back, that they were goingto put somewomen on and learn them to upholster."Ollie,Craig testified that on the day of the walkout Foreman Frye stated thathe was not going to take back any of the upholsterers but was going to hire anew crew to learn to upholster, and that Frye offered her a job as an upholsterer.Frank Holtsclaw testified, also, that either Frye or Smith requested him to learnupholstering.Leonard Davis testified that just after the upholsterers walked out he heardAlonzo Teague say that he did not think they were going to take the upholsterersback.Davis testified also that on the same day Foreman Frye inquired of himand one Leatherman if they wanted to be upholsterers, and that later that eveningor the next morning Teague came by with a list takingthe namesof those whowanted to learn upholstering.MayoWeaver testified that on Monday after the walkout, Frye inquired whetherhe would like to learn to upholster.Weaver inquired in turn what Frye intendedto do about the upholsterers who had walked out, and Frye replied that he wasgoing to hire a new crew.Leroy Bowman testified that after the cessation of work by the upholsterersand before the actual walkout, Frye said to him "boy you will be sorry of this,Mr. Shuford will burn the place down before he has a Union," or words to thateffect. ' Frye denied making such a statement.19Thomas Rash testified that on the day after the walkout, he heard some ofthe employeesask Foreman Frye whether he was going to take back any of theupholsterers and Frye said that he was not, that he was going to put on a newcrew.Frye did not recall making any such statementand deniedthat he eversaidthat he would never work any of the old upholsterers. He admitted that heasked a number of employees if they wished to train as upholsterers.The resolution of the foregoing factual issuesis simplein the light of whathad gone before and by Shuford's admitted position that the upholsterers hadquit andhis refusal to confer with them aboutreturningtowork. Indeed, theevents subsequent to the third walkout constituted only a continuation of Re-spondent's earlier campaign ; the statements of its supervisors were of an obviouspiece with their previous coercive expressions.Furthermore, the several state-mentsthat the upholsterers would not be reinstated were manifest recognitionand expressionof management's policy, being obviously intended to implementand carry out Shuford's announced position that they had quit. Thus the testi-mony of the General Counsel's witnesses, mutually corroborative in the numberand similarity of instances, is further corroborated by the evidence on the entirerecord. It is therefore credited.The plant operated at partial capacity during the strike, being run by non-strikers and by new employees. Councill testified that as a result of the strike19As affecting Bowman's credibility,Respondent developed on cross-examination anadmission that Bowman had pleaded guilty to assault with a deadly weapon with intent tocommit serious bodily injury,and the assault resulting in serious bodily injury upon aMr, Cauble. 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDcertain orders were canceled because of Respondent's inability to meet Christ-masdeliveries, and that the plant operated at approximately 30 percent of ca-pacity.The payrolls showed the following number of employees :Week endingNovember 18, 18; week ending November 25, 18; week' ending December 2, 23;week ending December 9, 26; week ending December 16, 36.Respondent offered evidence that during the strike the dischargees and manyof the strikers engaged in threats, acts of violence, and other misconduct at thepicket line and elsewhere, which conduct Respondent asserted was sufficientlyflagrant incharacter as to constitute unprotected activity, for which the usualremedy of reinstatement and back pay should be denied.That evidence, whichis relevant as an affirmative defense to the alleged discriminatory refusal ofreinstatement,is summarized under section B, 3,d, infra.5.The request for reinstatement; the refusalOn December 12, Brown, for the Union, wrote Respondent as follows :The employees of Longview Furniture Company, whose names are attached,are willingand able and ready for work.On behalf of each of them I herebymake application for re-instatement.Attached was a list of 79 employees. - According to witnesses for the GeneralCounsel thelisthad been preparedat a meetingof striking employees at theunionhall on December 11, at which attending strikers had put theirnames ona sheetof paper, to which was added thenames ofother employees who werenot present but who had taken part in the strike."Before receipt of the letter by Councill, most of the strikers went to the planton December 12 and sent in Brown and Loyd Bowman as a committee to conferwith Councill.When Councill stated he had not received the letter,Brown reada copy to Councill, who stated that due to the fact that orders had beencanceledhe could not take back any of the strikers, -either those who were outside orany of those whose names were on the list. Brown inquired whether Councillwanted to inform the strikers individually or wanted Brown to give them themessage.Council stated his preference that Brown tell them,and Brown laterdid so at the union hall.-The payroll for the week ending December 16 disclosed thatRespondent hadhired 10 new employees after the strikebegan,of whom 8 were hired for theupholstery room, 1 for the sewing room,-and 1 for the machine room.20Testifying for Respondent, Nevert McNeely and Pauline Coble denied that they hadauthorized anyone to put their names on the Union's list for application for reinstatementand did not know there was any such list. It was stipulated that the following personswould testify similarly:ErvinWillis,Preston Hefner,W. M. Barnes,Henry Carswell,Maurice Hudson, Inez Hudson, Everlyn Killian, Margie Morrison,Blaine Leonhart, DaleLowman, Loyd Hoke, Lester Stamey, Charles Winkler, Richard Winkler, and George White.Odes Burley also denied that he had authorized anyone to put his name on the list. Ofthe employees above named,the following had signed membership cards which had desig-nated the Union as their bargaining agency in all matters,pertaining to wages, hours, andother conditions of employment:Barnes, Carswell,Coble, Gurley,Hefner, Inez Hudson,Leonhart,Lowman, Charles Winkler and Richard Winkler.The remainder had not done so.These circumstances are immaterial,however,in view of the finding herein, section B, 2, a,infra,that the Union represented a majority of employees in the unit.Section 9 (a)provides that representativesdesignatedor selected for the purposes of collective bargainingbythe majority of the employeesin a unit appropriate for such purposes,shall betheexclusive representativeofall the employeesin such unit for the purposes of collectivebargaining.The statute therefore fixes theauthorityand the duty of a duly designatedmajority union to represent and to bargain for all the employees in the unit.ElectricAuto-LiteCo , 89 NLRB 1192,1199-1200See RKORadio Pictures,Inc.,61 NLRB 112;Wallace Corpoiatson v. N L. R. B.,321 U. S. 248, 255-6,J. I. Case Co v.N. L. R. B ,321U. S. 332,338; and see alsoSteele v. Louisville AndNash i alleR. R.Go, 323 U S.192, 200. LONGVIEW FURNITURE COMPANY,3236.The discharge of Harold R. ClampittClampitt was hired as an upholsterer in April 1948 and went out on strikewith the other upholsterers on November 6, 1950.He was includedon the listfor whom application for reinstatement was made on December 12.On Sunday, December 17, Foreman Frye went to Clampitt's home and in-quired if he wanted to return to work. Clampitt agreed to, and went back andworked most of the 18th, when Councill called him into the office. Clampitttestified that Councill told him he would "have to pay (Clampitt) off" becausesome 10 or 12 employees had threatened to quit if Councill permitted Clampittto work.When Clampitt inquired the reason, Councill stated "you were on thepicket line, were you not?" Clampitt agreed that he was, but said "I have saidnothing to them or to you." Councill replied "if you can convince them of it,all right, I will have nothing to say to them."Frye testified that he hired Clampitt after mentioning his inter`ion to do soto Councill, who concurred, stating that Frye **was running that part and thatwas (his) business."Frye testified lie had previously heard statements thatsome employees would not work with any of the upholsterers who had beenout on the picket line and cursed and abused them. Thereafter Canupp informedhim she was going to quit if Clampitt went to work. Canupp corroborated thattestimony.Councill later told Frye that Gene Martin and Kat Smith hadsimilarly stated their intention of quitting.Councill testified that Clampitt was selected for employment because Councilldid not recall that any employee had attributed to Clampitt any misconduct onthe picket line, but that after Clampitt went to work three employees (EugeneMartin, Ilia Canupp, and Kat Smith) stated that if Clampitt stayed they werequitting ; that Canupp and Smith had reported no specific acts of misconduct butsimply reminded Councill of what they had told him previously during thestrike, 1. e., that they would not work with any of the upholsterers who wereon the picket line.Martin had reported Clainpitt's alleged participation in theEsso station incident, which is referred to in more detail in a later section ofthis report .21Kat Smith corroborated Councill's testimony that she had stated that ifClampitt was to work she would quit because of the names he had called thenonstrikers on the picket line.She also testified that she had previously in-formed Councill and Foreman Martin during the strike that she would not workwith any of the upholsterers that were in the "big crowd" that cursed her andcalled names. Canupp testified to substantially similar effect.Martin testified that on the morning Clampitt was reinstated he went to theoffice, called Councill on the telephone, and informed him that Clampitt had beena member of parties that had caused him trouble and that he refused to workwith "those boys," i. e., the upholsterers on the picket line, as well as the spring-up men and those in the frame room and the spray room ; that if Councill wastaking them back he would leave and would not work with them.Martin testi-fied that until the morning Clampitt returned to work he had made no complaintsto anyone about reinstatement of the strikers.7.Post-strike incidentsClyde Ennis testified that the third week of the strike Teague called him offthe picket line twice on one day and asked him where Anton was working, andstated that "we will have him fired" because Teague had seen in Respondent's"Martin, in his testimony on the stand,did not mention Clampitt as a participant in theEsso incident227260-53-vol.100--22 324DECISIONSOF NATIONALLABOR RELATIONS BOARDoffice a list of superintendents at other plants who would not hire any one fromLongview who was out on strike. On cross-examination he testified that Teaguespecified how he would procure Auton's discharge, 1. e., "they would call upfrom the (Longview) office and have him fired."Rash testified that during one of his applications to Teague for reinstatementafter Christmas 1950, Teague stated among other things that if the Companyshould take back all of the employees, he "didn't want them to actcrazy likethey did before, if they did he was going to get rid of them." Teague made nodenial of that testimony.-Hugh Johnson, Pat Powell, and Aris Powell testified that during one of theirapplications to Teague for reinstatement around the second week in January1951, that Teague informed them they "were kinda on the blacklist," and thatif they got off the blacklist he would try to hire them back. Carl Powell testifiedthat Teague gimilarly told him sometime after Christmas that he was on theblacklist and that Teague refused his request to be put back to work.Teague denied the testimony of the foregoing witnesses.He testified that hehad never seen nor heard of any such list as Ennis testified to, that he knew ofno list of people the Company would not hire, and he denied that he told anyoneanything about a blacklist.As is seen six witnesses for the General Counsel attributed to Teague state-ments of the same general character; in fact four of them testified to the samestatement by Teague." Their testimony, which is mutually corroborative, iscredited and it is found that Teague made the "statements to which they'testified.B. Concluding findingsThe evidence summarized under the preceding sections of this report dis-closes that though Respondent was content to deal with employee groups whohad engaged in spontaneous concerted activity, it took prompt action to combatand to restrain their unionization.Thus, at the height of the organizationalcampaign Respondent's counteroffensive was touched off by Councill's detailedinterrogation of Brown, known to him to be a leader in previous concertedactivity, concerning Brown's views and the majority's views regarding theUnion, concerning their "dissatisfaction," and what their demands would bewhen organized.That interrogation was followed by a statement of Respond-ent's position on the demands suggested by Brown and by solicitation ofBrown's support in putting across to the employees "the Company's side of it."Councill's actions were matched by a long series of similar interrogations byfour of Respondent's other supervisors, coupled in several instances with warn-ings against engaging in union activities at the risk of discharge and warningsand threats as to what would happen if the Union organized the plant. Cf.N. L. R. B. v. Carolina Mills,190 F. 2d 675 (C. A. 4), enforcing 92 NLRB 1141.In the meantime the Respondent received and evaded the Union's formal re-quest for recognition, and shortly thereafter effected the discharge of two of thethree leaders in the campaign to organize the Union.Respondent's actions dur-ing the strike which followed were plainly a part and a continuation of itsearlier campaign to defeat the organizational efforts of their employees.Cuedthis time by Shuford's insistence that the upholsterers had quit, Respondent's21 IrvinWillis testified that Aris Powell,who was his brother-In-law, had informed him,after Powell testified at the hearing, that the "Union fellows" had had Powell to swearthat Teague had said he was on the blacklist, but that it was not true.Powell in rebuttaldeniedWillis' testimony and reaffirmed the truth of his earlier testimony, which, as isseen above, was corroborated by Johnson and Pat Powell who were present at the time.Powell's testimony is therefore credited. LONGVIEW FURNITURE COMPANY325supervisors stated openly and repeatedly that the upholsterers would not bereinstated.Those statements were followed during the strike and later byTeague's references to the blacklist and to his consequent inability to rehirestrikers who had applied to him. Indeed, the series of statements by the super-visors following the third walkout were a manifest expression of management'spolicy and designed to implement and carry out Shuford's announced positionthat the upholsterers had quit.It is in this setting of Respondent's intensive and consistent campaign to de-feat its employees in their organizational efforts that particular acts and state-ments must be viewed in determining whether they were violative of the Act.1. Interference, restraint, and coercion Z'The interrogation by Councill,Frye, Teague, Robinson,and Martin of em-ployees concerning their union views, membership,and activities,and concern-ing the demands which they would make when organized,plainly constitutedinterference with and restraint of their employees in their efforts freely to selecttheir bargaining representatives.Such interrogation constituted an intrusionby the Employer upon matters which are exclusively and rightfully the soleconcern of the employees;it has been consistently condemnedby theBoard andthe courts.SeeJoy SilkMills v. N. L. R. B.,185 F. 2d 732, 743 (C. A. D. C.),cert.denied 341 U. S. 914,quoting with approval fromStandard-Coosa-ThatcherCompany,85 NLRB_1358, at 1362.And seeHeinz Companyv.N. L. R. B.,311U. S. 514,518-19;N. L. R. B.v. Norfolk Southern Bus Co.,159 F.2d 516(C. A. 4),cert.den. 330 U.S. 844;N. L. R. B.v.Dixie Shirt Company,176 F.2d 969, 971,973 (C. A. 4).Similarly proscribed by Section 8 (a) (1) were the various threats and warn-ings by Frye and Teague that the consequences of engaging in the distributionof union literature and other union activities would entail"trouble,"discharge,and the closing or burning of the plant,as were Teague's threat to have Autonfired and his refusal to rehire Johnson and the three Powells because they wereblacklisted.Citationof authority is scarcely necessary to establish the coercivecharacter of such conduct.See, for example,N.L. R. B. v. Carolina Mills, supra;N. L. R. B.v.Blair QuarrieInc.,152F. 2d 25(C. A. 4);N. L. R. B. v.PiedmontWagonCo.,176 F.2d 695(C A. 4)."Alsoforbidden by Section 8 (a) (1) was Shuford's statement that the uphol-sterers had quit and his refusal to conferwiththem concerning the work stoppageor their return to work,as well as the various statements by Frye,Teague, andMartin that Respondent would not take back the upholsterers but would replacethem with a new crew.Myers ProductsCorporation,84 NLRB31, 51, and casescited ; and cf.Happ Brothers Company, Inc.,90 NLRB1513;N. L. R. B. v.Greensboro Coca-ColaCo., 180 F. 2d 840 (C. A. 4).23 Independent as distinguished from derivative violations.u The interrogation and threats found violative of Section 8 (a) (1) were not privilegedunder Section 8 (c) which permits expression of "any views,argument, or opinion" un-accompanied by "threat of reprisal or force or promise of benefit."The threats wereplainly coercive.Interrogation,not being an expression of "views, argument,or opinion,"has been recognized as a form of interference and intimidation.Joy Silk Mills V.N. L. R. B.,supra; N. L. R. B. v. Kropp Forge Company,178 F. 2d 822(C.A. 7) ;N. L. R. B.v.LaSalle Steele Company,178 F. 2d 829, 832(C. A. 7) cert. denied 339 U. S.963;N. L. R. B. v.Gate CityCottonMills,167 F.2d 647,649 (C. A. 5). 326DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The refusal to bargaina.Theappropriate unit; the Union's representation of a majority thereinIt is concluded and found that all of Respondent's production and maintenance-employees, excluding all supervisors (as the term is defined in Section 2 (11)of the Act) and all office clerical employees, guards, and professional employees,constitute a unit appropr'ate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.Respondent's payrolls disclose that, at the time of receipt of the Union's requestfor recognition and bargaining on October 19, there was a total of 115 employeesin the above unit. "Either on October 19 or 20, the Union filed with the Board'sWinston-Salem office 59 signed membership cards (General Counsel's Exhibit 2) ;and shortly thereafter it filed 3 additional cards dated October 11, 12, and 16,respectively.(General Counsel's Exhibit 3.)Because of the confusion in the testimony as to the identity and signature, theGeneral Counsel took no position on the card of Dora Weber or Melvin. TheGeneral Counsel conceded also that Grant Stillwell, who signed one of the cards,was not on Respondent's payroll for the week ending October 21. In addition theGeneral Counsel failed to produce any evidence that Hubert H. Pitts signed thecard which bore his name. These reduce the Union's total designations to 59.Respondent attacked the validity of the authorization on 14 of the cardsbecause they were undated.However, the testimony of Reed Johnston, incharge of the Board's Winston-Salem office, establishes, and it is hereby found,that all of the cards were filed in that office on or about the date of the filing ofthe representation petition on October 20.They could not therefore have beentaken subsequently during the strike and the picketing Rb Other unrebuttedtestimony establishes, and it is hereby found, that all of- the cards which wereforwarded to the Winston-Salem office were obtained during the course of theUnion's organizational campaign in September and October 1950.Respondent also questioned the validity of the designations on the cards ofLoyd Bowman, Millard Farmer, and Jack Eugene Collins," because the allegedsignatures appeared not on the line provided therefor but in the body of thedesignation in the blank provided for the member's name.However, Farmerand Bowman testified personally that they actually affixed their signatures inthe upper blank, and Elmer Frye testified to having seen Collins place his signa-ture on the card. It is therefore concluded and found that the said cards ofBowman, Collins, and Farmer constituted valid authorizations to the Union torepresent said employees.Preston Hefner testified as General Counsel's witness that he had signedhismembership card on October 16, the date indicated thereon, and that itwas before the strike began. Called later as Respondent's witness, Hefnertestified that he had signed the card during the strike while he was on thepicketline.Hefner's latter testimony was obviously incorrect and is not cred-ited, since his membership card was a part of General Counsel's Exhibit 2which was filed, as previously found, in the Board's Winston-Salem office on orabout October 20.Respondent also attacked the authorization signed by Eugene W. Martin.Martin testified that he did not read the card, that Brown stated to him thatR5 In identifying the cards of Ted Ford Gant and H. D. Johnson,whose signatures hehad procured and which were dated respectively October 12 and October 13, Elmer Fryetestifiedmistakenly that he had signed them up on the picket line.Gant later identifiedhis card and testified that he had signed it on the date it bore.26Not to be confused with E. E.(Eugene)Collins, for whom a separate card was filed. LONGVIEW FURNITURE COMPANY327if anyone tried "to foul the set-up" (i.e., the Union)he would either be whippedor would have to get out and get another job. On cross-examination Martintestified that Brown told him that by signing his name to the card, that would`.give us a chance to vote or get out andget youanother job" ; that he assumedfrom Brown's remarks that lie would get into trouble if he continued to stayand did not sign and that the other employees would make it so hard on himliewould have to leave.Brown denied Martin's testimony.He testified thatMartin wasdiscussingthe Union and stated that either he or his brother, Clarence,had belonged tothe Union in Tennessee and that a union was all right if it was handled right.Brown testified that someone in the crowd at the time remarked that if theyjoined they were in the Union,that he gave Martin a card,and that Martinsigned it.Martin's testimony is not credited.In his demeanor and in various aspectsof his testimony later to be adverted to (seeinfra,pp. 332, 333),Martin evincedau imaginative and nervous disposition,easily excited,and prone to exaggeration.It is significant also that of 60 other identifiable employees who had signed cards,more than half of them testified at the hearing but none claimed to have beensimilarly threatened.It is therefore concluded and found thatat the time of the Union's request tobargain on October 19,it represented a total of 59 employees and a majorityof the employees in the aforesaid unit.b.The refusal tobargainRespondent delayed acknowledgment of the Union's request to bargain from(October 19 to October 25, and in reply referred to the Union's filing of the repre-sentation petition and to the assignment of the matter to a field examiner as ob-viating the necessity for a bargaining conference.Even were this regarded asthe equivalent of an assertion of Respondent's belief that it could await certifica-tion of the Union before bargaining, it would furnish no defense to the refusalto bargain.NLRB v. Inter-City Advertising Company,190 F. 2d 420 (C. A. 4),decided July 16, 1951, enforcing and quoting with approval from 89 NLRB 1103;KenRoseMotors,94 NLRB 868;M. H. Davidson Company,94 NLRB 142.The evasion of the request and the failure to make a specific negative responsedoes not, of course, preclude a finding of a refusal to bargain, because Respond-ent's conduct, hereinafter referred to, was tantamount to a rejection of therequest.SomersetClassics, 90 NLRB 1680, and cases cited; and seePacificPlastic & DI fg.Co., 68 NLRB 52;N. L. R. B. v. Crown Can Co.,138 F. 2d 263;266 (C. A. 8), cert. den. 321 U. S. 769;N. L. R. B. v. Lettie-Lee, Inc.,140 F. 2d246, 247 (C. A. 9).The evidence fails to support Respondent's position as expressed at the hearingthat it entertained a good-faith doubt that the Union in fact represented amajority of its employees.First, no such contention was made in Respondent'sletter of October 25, nor at any other time prior to the hearing.Nor did Re-spondent make any attempt to ascertain whether the Union represented amajority.Cf.N. L. R. B. v. Inter-City Advertising Company, supra.Indeed,during Councill's earlier interrogation of Brown, Brown had informed Councillthat a majority had signed cards, and Councill, far from expressing doubt,'proceeded to ascertain what demands would be made. Furthermore, Respond-" Significant also was Frye's testimony as to the wearing of union badges in the plantduring the campaign:"Almost every one youseenhad one." 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDent's supervisors immediately embarked upon a coercive campaign of unfair laborpractices which were plainly designed to destroy the Union's majority and tomake a free election impossible.The evidence therefore establishes that Respondent's refusal of the Union'srequest for bargaining was not motivated by any bona fide doubt as to itsmajority but by a desire to gain further time in which to undermine its support.N. L. R. B. v. Inter-City Advertising Company, supra; N. L. R. B. v. Joy SilkHills, supra,affirming 85 NLRB 1263;N. L. R. 11. v., Everett H. Van Kleeck d Co.Inc.,189 F. 2d 516 (C. A. 2). It is therefore concluded and found that onOctober 19, 1950, and thereafter, Respondent refused to bargain with the Unionand thereby engaged in unfair labor practices proscribed by Section 8 (a) (5)and 8 (a) (1) of the Act.3.Discriminationa.The discharge of Ball and FryeThe discharge of Ball and Frye presents the problem, common to many unfairlabor practice proceedings, of determining whether the discharge of leadingadherents of the Union was due to their activities on behalf of the Union or wasfor the cause asserted by the Employer, here that they walked off the job with-out permission.That Ball and Frye were active in union affairs entitled them,of course, to no special privileges and afforded them no immunity against dis-ciplinary measures or discharge in case they ignored or flouted work rules ormanagerial authority.Central Wisconsin Motor Transport Company,89 NLRB1204, and cases cited ;Crag LumberCo., 95 NLRB 917. The preponderance ofevidence establishes that they well understood they were supposed to report toa foreman before leaving the job, and it is their testimony and Brown's that theyin fact did so. Smith denied that they did and denied further that they werewith Brown when Brown reported his departure. That is the first and themain factual issue.The preponderance of the evidence requires that it beresolved against Respondent.First, it is undisputed that Brown, Ball, and Frye left the upholstery depart-ment in company 28 and that they walked out through the shipping departmentThere is no evidence that they tarried or separated in leaving the plant, andSmith's testimony is in agreement with Brown's as to the time he met Brown onthe way out.The circumstances therefore support the testimony of Brown, Ball,and Frye that they were together or in close proximity to each other when theymet Smith, and their testimony, which is mutually corroborative, is credited asto their conversation with Smith "Smith's testimony as to his subsequent conferences with Foreman Frye andCouncill was that he simply reported that he did not know where Ball and Fryewere, and he denied that he reported that they had walked off the job-or thatthey had walked off without permission. Councill, on questioning by the TrialExaminer, confirmed Smith's testimony that Smith reported that he had notseen the two men and did not know whether they had left or not.The discharge of two leading union adherents on this base is plainly suspect,in spite of the evidence that the upholsterers had recently been warned againstwalking off the job. Such a severe penalty was obviously not in keeping withthe Respondent's prior lax practices under which employees had been accordedconsiderable freedom in absenting themselves from work ; and Respondent'sm That factis corroborated by Respondent's witness,Eugene Martin." This finding resolves the issue of Smith's denial that Ball and Frye were with Brownand the issue whether Smith actually heard or could have heard the former when theyspoke to him. LONGVIEV-FURNITURE COMPANY329evidence failed to establish a single instance of either discharge or of disciplinaryaction for a comparable dereliction 80But the record contains more direct evidence that Respondent was not in factmotivated by the alleged breach of a work rule. Thus, James Martin testifiedthat on the afternoon of November 3, before he knew of the discharge, ForemanFrye had warned him about participation in union activities because Respondentwas ridding itself of two employees who had "gone too far."Martin's testimonyto the foregoing effect has been credited in a previous section of the report.Furthermore, Miller testified that when he inquired of Foreman Frye why Brownalso was not being discharged, Frye replied that "it would look bad to terminateall three at once."Miller's testimony is credited over Frye's denials."It is therefore concluded and found on the entire evidence surrounding theincident, as well as on the earlier evidence of Respondent's campaign to defeatthe Union, that the reason assigned by Respondent for discharging Frye andBall was a baseless pretext to rid itself of two leaders in the Union's campaign ;that said discharges were effected not for the cause assigned by Respondent, butbecause of the leadership of the two employees in union activities, cf.N. L. R. B.v.Greensboro Coca-Cola Co., supra;and that Respondent thereby engaged in un-fair labor practices within the meaning of `Section (8) (a) (3) and (1).b.The discharge of the upholsterersThe upholsterers having gone on strike in a current labor dispute remainedRespondent's employees at the time that Brown endeavored to discuss with Shu-ford the settlement of the dispute." Shuford, however, peremptorily informedBrown that when the upholsterers walked out they had quit and he refused toconfer with them concerning the settlement of the dispute and their return towork.Respondent immediately adopted and confirmed that statement of itspresident and carried it into effect through the various acts and statements ofits supervisors that the upholsterers would not be reinstated, that a new crewwas to be hired in their places, and by the actual recruiting of such a crew.33Respondent's actions were, therefore, no mere "tactical maneuver" directedtoward inducing the upholsterers to abandon the strike and to return to work,such as the Board has had occasion to consider in a number of cases. See, forexample, MyersProducts Corporation,84 NLRB 32, and cases cited p. 49, foot-note 46.To the contrary they had the opposite design of preventing the returnof the strikers and of filling their jobs by permanent employees.It is therefore concluded and found that by its said statements and actions,Respondent, on November 7, 1951, discharged the following upholsterers becausethey had engaged in union and other concerted activities(N. L. R. B. v. Greens-ODThe threeinstancescited by Respondent were based on entirely different causesJohn Benefield was discharged for refusal to perform, and for failure to report for, overtimework onSaturday morning.Bob Spake was fired because of repeated absenteeism, andEverett Bowman was fired for being drunk on the job.ez Smith,who was present part of the time when Miller was talking with Frye, testifiedhe did not hear Frye make such a remark, but admitted that he was not paying attentionand that he did not recall that he stayed near them after Frye actually delivered the.checksto Miller.-82This is true regardless of whether the strike be viewed as economic in origin or as anunfair labor practice strike, since there is no evidence that by the time of Brown's call toShuford, Respondent had replaced any of the upholsterers with permanent employees.N. L. R. B. v. Remington Rand Inc.,130 F. 2d 919 (C. A 2) ; NL. R. B. v. Mackay Radioand Telegraph Company,304 U. S. 333;Home Beneficial Life Ins.Co. v. N.L.R. B.,159 F.2d 280(C.A.4); N. L. R. B. v. GreensboroCoca-Cola Co., supra.Actually ashereinafterfound the strikewas an unfair labor practicestrike.See sectiond,infra.83ForemanFrye testified that he intended to keep as upholsterers all who were foundqualifiedafter training. 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDboro Coca-Cola Co., supra) ;Loyd Bowman, Walter Brown, Earl Correll, EugeneCollins, Jack Collins, LeRoy Giles, Odes Gurley, Loyd Hoke, Frank D. Miller,Ben Roberts, Fred Seagle, G. N. Shepherd, Floyd Shook, and John E. Young,and that Respondent thereby engaged in unfair labor practices within the mean-ing of Section 8 (a) (3) and (1)."c.The discharge of Harold R. ClarmpittThe legal issue here is identical with that presented by Respondent's conten-tion that it refused reinstatement to the other upholsterers because of the re-fusal of certain nonstriking employees to work with them. The issues are,therefore, resolved together under the caption "The Refusal to Work withStrikers,"infra.d.The refusalto reinstatethe strikersA preliminary question to be determined, before reaching the main issuewhether Respondent's refusal to reinstate the strikers was discriminatorily mo-tivated, concerns the cause and character of the strike. It has been found thatRespondent acted from discriminatory motives in discharging Ball and Fryeand that it thereby committed unfair labor practices pioscribed by the Act. Theevidence is undisputed that the strike by the upholsterers was because of thatdischarge and because of Respondent's refusal to reinstate Ball and FryeSuchitstrike, which was induced by and which had for its sole object procuring fromRespondent rectification of its unlawful acts was an unfair labor practice strike,and the strikers therefore remained Respondent's employees until reinstated oroffered reinstatement by Respondent.N. L. R. B. v. Remington Rand,Inc., 130F. 2d 919, 927-8 (C. A. 2);N. L. R. B. v. Mackay Radio & Telegraph Co.,304 U. S.333.But even were it assumedarguendothat Respondent discharged Ball and Fryefor cause and that the strike was economic in its origin, there is no doubt that itwas immediately converted into an unfair labor practice strike by Respondent'sunfair labor practices and was prolonged as such by Respondent's continuingunfair labor practices.N. L. R. B. v. Remington Rand, Inc., supra; N L. R. B. v.Ci rnley Chemncals, Inc., 188 F.2d 91 (C. A. 5);The M. H. Rttzwoller Co.15 NLRB15, enf'd. as modified, 114 F. 2d 432 (C. A. 7). Thus, as has been found, Re-spondent by its statements and actions on November 7, discharged 14 strikingupholsterers with the design of preventing the termination of their work stop-page and their return to work. Such unfair labor practices not only prolongedthe strike but resulted in broadening it to all departments.Or were it againassumedarguendothat Respondent's actions did not rise to the level of a dis-charge, yet the statements by Shuford and those which followed by his super-visors were nevertheless coercive utterances which constituted unfair labor prac-tices under Section 8 (a) (1) of the Act, as found in section B, 1,supra.In any event, therefore, the strike was prolonged by Respondent's said conductand by its other unfair labor practices subsequent to the strike as herein found,and hence became an unfair labor practice strike. The foregoing findings elimi-nate the contention that Respondent had replaced the strikers, insofar as posi-tions were available, with permanent employees. The strikers were entitled, uponu It is immaterial from the standpoint of the remedy to be applied whether Respondent'sconduct be viewed as violative only of Section 8 (a) (1), since the remedy will be identical.Smith Victory Corporation,90 NLRB 2089, enfd. 190 F. 2d 56 (C. A2) ; Ohio Oil Com-pany,92 NLRB 1597;Dant & Russell,92 NLRB 307; and ofGullett Gin Co. v. N. L. R. B.,179 F,2d 499(C A. 5), reversed on other grounds, 340 U. S. 361. LONGVIEW FURNITURE COMPANY331their unconditional application on December 12, to reinstatement to their formerpositions(Julian FreirichCo., 86 NLRB 542;Ford Brothers,73 NLRB 49, 70;Athens Mfg.Co., 69 NLRB 605, 608) ; and Respondent's denial of reinstatementconstitutedper sediscrimination in hire and tenure of employment.(RockwoodStove Works,63 NLRB 1297).Respondent's evidence at the hearing was directed toward establishing in de-fense of its said action (1) that numerous strikers had engaged in threats, actsof violence, and other misconduct on the picket line of so flagrant a characteras to bar them from reinstatement, and (2) that nonstriking employees had noti-fied Respondent that they would refuse to work with many of the strikers be-cause of their misconduct on the picket line.Those defenses will be discussedin order following the summarization of the evidence relating thereto.Strike IncidentsThe Union set up a picket line on the morning of November 8, and maintained ituntil shortly before the application for reinstatement.On the first day thelinewas established there was temporary blocking of the entrances by some ofthe strikers.Thus, Illa Canupp testified that as she attempted to enter the plantsome of the strikers were standing in front of each door and that she was in-formed by several of the upholsterers, including Brown and Loyd Bowman, thatshe could not go in. She testified that the sheriff and constable later came thereand opened the doors," that Councill came out and announced that the doorwas open to all who wanted to enter, and that she then went in. Polly Jones testi-fied that Brown, Loyd Bowman, and Fred Seagle similarly informed her thatshe could not enter the plant and that they actually blocked her entranceby retreating in front of her from her car all thewayto the steps leading up tothe entrance where she was finally blocked.Brown denied that he or the othershad retreated in front of Jones or blocked her entrance and testified that he onlyattempted to persuade Jones not to go into work.However, he admitted havingtold Jones that they wanted to keep the employees out and wanted to keep theplant shut down until they could get the strike settled. Jones' testimony iscredited.Burl Smith testified that the first morning the pickets were at the plantthree men stopped him at the platform, of whom Howard Cook was the only onehe knew; that Cook said "Smith, you can't go in there . . . we are going toclose this damn thing down until we get what we want, and ain't nobodygoing in there."Smith inquired whether lie could go in to get his tools, andCook replied "No, you will have to go to the office and have them bring them."Smith's testimony was not denied.Preston Hefner testified that the day the picket line was formed he wasentering the plant early through a window in order to fire up the boilers and thatJack Collins and Lester Ramsay grabbed him by the coat and pulled him out,saying "You can't go in.We closed the damn thing down and we mean for itto be down until we get adamn unionhere."Hefner acceded to their furtherdirection that he go home and get off the premises, telling them that he was notin the habit of fighting.No denialof Hefner's testimonywas made.IllaCanupp, Kat Smith, and Polly Jones testified to an incident later duringthe strike when Kat Houser allegedly assaulted Canupp in an attempt to blockCanupp's entranceinto the plant.Canupp testified that the day prior to theincident Loyd Bowman had stated that "if we can't keep you damn women31Brown fixed this time as around 8 a. m. Reporting time was 7 a m. 332DECISIONSOF NATIONALLA,1194 t+ELATIONS BOARDin there away we will get some women up here to beat you up and tear yourclothes off if necessary."Kat Smith testified that Elmer Frye made a similarthreat to her the day before the incident.As Canupp,Jones, and Smith arrived at the plant the next clay,there werepresent Kat Houser,Nancy Harrelson,Martha Leatherman,Ollie V. Craig, andKatie Miller.As the former group left their cars Houser approached them, fol-lowed by the others in her group.Houser first told Jones that she could notgo in,but Jones ran ahead and got inside the door.Smith also got insidethe door ahead of Canupp. Houser told Canupp that if she went in, there wouldbe trouble, and Canupp replied that nevertheless she was going in.There-upon, as Canupp started up the steps Houser caught Canupp by the arm andpulled her down.However, Canupp caught hold of the side of the door andpulled herself in.As Houser took hold of Canupp's arm one of the other girlswith Houser said "Come on, girls, let's get them[or her],"and thereupon ap-proached.However, Jones testified that by that time Pitts, the sheriff or con-stable, had come over and got the pickets across the street.The evidence does not establish that Harrelson, Craig, Miller, and Leathermanhad any part in the assault on Canupp or that their actions on the occasionamounted to a blocking or attempted blocking of the entrance of the plant.Thus,Kat Smith testified that the other girls with Houser were gathered around butdid not do anything, and there is no testimony by any of the other witnessesthat they did.Councill, for example, saw the actual "wrestling in the door-way," but saw none of Houser's companions.The Houser group (except Miller) testified for the General Counsel; theyadmitted that Houser took hold of Canupp's arm but denied that Houser pulledCanupp down the steps.Houser admitted that she said to Canupp "We wantto talk to you.There might be trouble." She admitted also that she pleadednolo contendereand was convicted and fined $50 and costs on a charge of assault-ing Canupp.The evidence establishes that the foregoing was the only occasion on whichwomen strikers engaged in picket line activity.Eugene W. Martin testified to a number of occasions on which he was allegedlythreatened by strikers,singly or in groups.Martin testified on cross-examina-tion that he had been discharged from the Armed Forces under a nervousdisability and that because of his condition he was naturally fearful when out-numbered,and that even the calling of "bad names"had a bearing on hisphysical condition.His testimony was denied,insofar as alleged threats wereconcerned,by a number of witnesses for the General Counsel,whose account ofthe Esso incident disclosed that Martin's version was at best an exaggerated andimaginative one.Martin testified that he did not join the upholsterers in the walkout onNovember 6 but went to a nearby cafe for breakfast and that Brown -and agroup of the upholsterers shortly came in.Brown asked him why he did notstick with them and he replied that he did not think they were doing the rightthing ; thereupon Brown threatened that Martin would be whipped if he wentback into the plant and that"we are going to get you." Brown admitted thatincident but denied the making of any threats on the occasion.Martin testified that on Thursday after the walkout he drove to the plant toget his pay check and that James Martin approached his car and informed himhe would have to get permission of the strikers on the picket line to go into theplant or else "an escort and a damn good one." James Martin admitted thathe told Eugene"we are all trying to keep everybody out that we can" and thathe requested him to talk to the other strikers before going in. James testified LONGVIEW FURNITURE COMPANY.333that it-wasEugenewho suggested the necessity of an escort, and that he departed,saying,"I will get the damn law and see what this is all about." Leroy Gilescorroborated Jaines' version of the incident, whose testimony is credited.It is unnecessary to summarize in detail the evidence relating to Martin'salleged claim that he was threatened at an Esso filling station in Hickory on aSaturday morning.This is so because Martin's testimony is completely over-borne by several witnesses for the General Counsel and because of its owninconsistency.At best the alleged threats consisted of the admitted fact thatJamesMartin called Eugene a damn liar and his claim that Loyd Bowman toldhim that he would be sorry if he went back to the plant. On the point of incon-sistency,Martin first named as present Frye, Brown, Ball, Loyd Bowman,Junior Young, Fred Seagle, and Curley Correll, and later added during thecourse of his direct examination the names of James Martin and Floyd Shook.On cross-examination a few minutes later he named as present Frye, Ball, Brown,Bowman, Young, James Martin, and Clyde Ennis, and testified that he did notremember Correll being there, and did not remember that, during his directexamination, he had mentioned Correll as being there.On recross-examinationMartin testified for the first time that Brown had also said to him that if thestrikers got back in the plant they would make it hard on him.Brown and Ball testified that they were not present during the Esso stationincident and had never heard of it until the hearing.Correll also testified thathe was not present. Their testimony was corroboratedby Elmer Frye andJames Martin,who testified that only they, Shook, and Harold Clampitt werepresent.Frye and Martin denied that threats were made by anyonepresent.Their testimony is credited.Passing reference is also adequate for Martin's testimony concerning the fol-lowing of his car in downtown Hickory one night.Martin admitted that theincident began in the presence of city policemen to whom he had already expressedhis fears that there would probably be trouble.Other evidence established thatMartin's car was parked at the time behind the building which housed the unionhall.Because of these circumstances and of Martin's known antipathy to theunion,itwas not unreasonable for the union members to make some check ofMartin's movements to ascertain whether he was engaged in surveillance orother antiunion activity.Martin's fears of trouble were disproved under hisown account,,since he testified that the other cars at no time bumped into hisor attempted to force him off the road and that the occupants made no threatsand noshow of violence.Again Martin's nervous condition appearedresponsiblefor the importance he accorded the incident.Thus he testified that it put fearinto him to be so followed by a group of men with the purpose (in his mind)that they would do him bodily harm if they could find him outside the city limits.Yet according to Martin's account the car trailing occurred over a period of over2 hours, and although he drove on to Lenoir that night, he was unable to statewhether he was followed out of the city limits or not.Martin testified to another occasion on which, as he was leaving the plant inhis car,Ennishad run alongside of it, slapped it three times, and dared him toget out, adding, "We've been wanting to get ahold of you for a long time anyhow."Ennisdenied the incident.However, Burl Smith corroboratedMartin's testi-mony, which is therefore credited.The testimony concerning the Bolick incidents varied widely from witness towitness, but the discrepancies are more apparent than real, since the witnesses,because of their relative positions in respect to the happenings, heard and sawdifferent segments of the incidents.The incidents occurred early in the strikeand began with the arrival at the parking lot of Curt Bolick, Norma Bolick, his 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDwife, Kat Smith, and Burl Smith in Curt Bolick's carBolick testified that hewas stopped at the road by Shepherd and Loyd Bowman and that Shepherd said"you can't go in there today.We ain't letting nobody go in today . . . Youmight as well turn around and go back home ;" and that Brown then came upand said "If you pull in here, we will turn your car over and burn it up."Bolick testified that Herman, the constable, then came up and directed him topull in and park.Norma Bolick testified to substantially similar effect but added Ball, Ennis,and Young as members of the group who had stopped them. Kat Smith's testi-mony was not clearly related to the incident, and she testified that she did notsee at all the incident which following concerning Lee Bolick's car.Burl Smith'stestimony was corroborative of the Bolicks that Shepherd told Bolick he couldnot go into the plant and that Brown threatened to turn the car over if they didnot leave.Smith testified that Ball also told Bolick he could go in if he wantedto but he would not recognize his car when he came back out.Bolick testified that as he drove in to park, Lee Bolick drove up in his car,that Brown said "Come on, boys, let's turn his car over," and that the group wentover to Lee's car.Norma Bolick's testimony was again substantially corrobora-tive.The Bolicks also testified that the constable was present at the time thethreats were made, but that he went into the office as the crowd started to LeeBolick's car.Curt Bolick testified that his view was partially blocked of theoccurrences which followed, but Norma Bolick testified that in the group aroundLee Bolick's car there were Brown, Anton, Ball, Young, Loyd Bowman, EarlCorrell, and Frank Miller, and that the first four of that group took hold of thecar and raised it upLee Bolick testified that he was first stopped by some strikers. including ElmerFrye, as he started to pull into the parking lot and that Frye told him not to go in ;that Brown then Caine up and asked Bolick not to go in and stated that he "wastalking like a mother."Bolick testified that when he refused, Brown attemptedto open the car door which was locked, that Brown stated that Bolick could notgo- in, and motioned for the other strikers to come over. Bolick recalled aspresent Ennis, Leiter Ramsey, Young. Ball, Brown, and Fred Seagle.He testifiedthat Young said that they would turn Bolick's car over if he didn't leave andthat the group (except Brown who had walked away) caught hold of the earand lifted it up as if to turn it over.They asked him if he would leave if theylet the car back down, and lie agreed to.Bolick testified that as he drove awayTall said, "If that ain't enough, we will follow you on over in the highway."Curt Bolick testified that after Lee Bolick drove away, Elmer Frye and Ballcame back to his car and that Ball said to, him "You can go in now, but if you do,you won't recognize your car when you come out "Lee Bolick testified that he swore out a warrant as a result of the incident andthat he named on information and belief 21 participants as defendant.Respond-ent's counsel, Smith, represented that 11 of the defendants were convicted andfound guilty and that a nonsuit was taken against the others on Bolick's state-ment that he could not identify them.The most candid testimony by the General Counsel's witnesses concerning theIncident was given by Ball, who testified that there were from 6 to 10 men aroundthe car.Ball admitted that someone threatened to overturn the car and thatmembers of the group, including at least himself, Ennis, Seagle, Ramsey, and88Miller testified that although he was named as a defendant to the Bolick warrant andidentified by Norma Bolick at the trial as being present around Lee Bolick's car, he wasnot at the plant the day the Incident occurred; that although he was not acquitted inthe local court, the charges against him were dismissed In the "high court" at Newton.Respondent offered no rebuttal to that testimony,and it is credited. LONGVIEW FURNITURE COMPANY335possibly Young, took hold of the car and rocked it back and forth until Bolickagreed tp leave.Ennis' admissions were similar to Ball's.Ball also testifiedthat it would have been easy enough for them to have turned over the car if theyhad wanted to.Brown, Frye, Ball, and Shepherd denied the various threats attributed to themduring the incidents, their version being that they simply attempted to persuadethe Bolicks and the occupants of their cars not to go in to work. Brown alsodenied that he went to Lee Bolick's car, denied that he participated in or evensaw anything of the incident concerning it, but he admitted that he was adefendant to the Lee Bolick warrant and that he was convicted on the charge ofassaulting Lee Bolick.The denials of the General Counsel's witnesses are not credited.The entireatmosphere of the Bolick incidents, as conclusively established by the final andclimactic act of driving Lee Bolick off the premises, was one of coercion, threats,and threatened violence. It is concluded and found on the basis of all theevidence that the participants in said acts were as follows : Anton, Ball, Brown,Loyd Bowman, Earl Correll, Ennis, Frye, Lester Ramsey, Fred Seagle, G. N.Shepherd, and John E. Young.Paul Hollar testified to a number of occasions on which he was threatened bystrikers, singly or in groups.He testified that the day before the machine roomjoined the upholsterers on the strike, Auton and Ennis told him that if he didnot sign a union card and go out with them they were going to get a crowdtogether and beat him.He testified further that a few days after the strikestarted he stood on the picket line one morning at the request of the strikers butdid not do so any more because he did not like the circumstances. A day or solater Ennis and Anton came to his house, questioned him as to why he was noton the picket line, and threatened that if he (lid not go back they would carry offhis hogs, his chickens, his boy's pets, and would otherwise "aggravate" him inevery way possible.He testified however that thereafter he and his wife wentthrough the picket line daily."Hollar testified also that on another occasion Anton and Ennis cursed himand that one afternoon as he was leaving work in his car, Ennis who had astick in his hand, dared him to get out of the car. Anton did not testify. Ennisdenied making the various threats which Hollar attributed to him on the fore-going occasions.His denials are not credited.Hollar testified that LesterRamsey, while holding a knife, had also cursed him and dared him to get out onthe road.Ramsey did not testify.Hollar also testified that James Martin threw tacks in front of his car as hedrove up one morning.Hollar admitted that his wife had thrown a stick outof the car at Martin on the occasion.Martin testified that what he had donewas to motion Hollar's car down the road and denied that he had strewn tacksin front of it.Martin's testimony, which was corroborated by Frank Miller,is credited.Rodney Bradshaw testified that as he arrived at the plant one morning fouror five strikers came up. including Leroy Bowman who said, "You boys are notgoing in this morning. You fellows can go home or go to the hospital either one.You are not going inside."However, Bradshaw did not know Bowman's com-panions.The General Counsel did not seek reinstatement for Leroy Bowman.81Hollar made hearsay references to an incident at his home which his wife reportedto him on November 18. Mrs. Hollar was not called as a witness,and Hollar's testimony,which was not connected or corroborated, was clearly incompetent.Westinghouse Elec-tric Corporation,94NLRB 415. Respondent's counsel conceded the Trial Examiner shouldnot give the testimony probative weight. 336DECISIONSOF NATIONAL LABORRELATIONS BOARDMark Whisnant testified that he was approached on the parking lot by a groupof whom he knew only Loyd Bowman and that Bowman told him that if.they gotback in there they would make it so hard on him that he would have to quitMrs. T. A. Miller testified that she drove her grandson, Mack Barger, to andfrom the plant during the strike; that Henry Starnes came to her home andtold her that the CIO had directed him to tell her she was in danger going there,that if she took Barger in the next day "the women would take care of [her]and the-men would take care of the boy," and that they were going to close thedoors the next morning and no one could get in. She testified however that shedisregarded the warning and continued to carry Barger to the plant. She testifiedfurther that one afternoon she went to the plant a little early and that Antonand someone else whom she did not know told her there was not any "law" therethat afternoon and they "were going to get the damn scabs as they came outthat evening."Anton did not testify.However, Starnes testified credibly that Barger wasnot normal mentally ; that Foreman Teague had in fact requested Starnes'assistance in keeping control of Barger on the job because Starnes had someinfluence over him ; that it was due to his influence over Barger that the Unionrequested him to see Mrs. Miller and request that she keep Barger at home dur-ing the strike because of his condition. Starnes testified that he simply re-quested Mrs. Miller to keep Barger home for a day or two and denied the threatswhich she had attributed to him. Starnes'-testimony is credited.gat Smith testified that Ennis threatened her in the road one afternoon whileholding a stick, and dared her to come out into the road.The remaining incidents boil down to a variety of cursing and name calling,"such as are common to practically all strikes. The leaders in such activity wereidentified as Brown, Ball, Ennis, and Frye, but one or more instances of cursingand/or name calling were also attributed to each of the following : Anton, CharlesBall, Christine Beane, Loyd Bowman, Howard Clampitt, Earl Correll, EugeneCollins, Jack Collins, Leroy Giles, James Martin, Frank Miller, Lester Ramsey,Ben Roberts, Fred Seagle, G. N. Shepherd, Floyd Shook, and John Young. Inaddition Canupp testified that Mrs. Martha Leatherman said over the loud-speaker, referring to the nonstriking women employees, that "us women wouldnot be working if we were not the boss men's girl friends."Certain contentions advanced by Respondent at the hearing were directed atattempting to attribute to strikers who were identified as present on the picketline eoresponsibility for acts in which they were not shown to have participated.However, the principle is well established that unlawful conduct, by a union orby an individual, cannot affect the reinstatement rights of a striker who doesnot participate in such conduct.Deena Artware, Inc.,86 NLRB 732, 734, 801;Standard Oil Company of California,91 NLRB 783;N. L. R. B. v.OhioCalciumCompany,133 F. 2d 721 (C. A.6) ; Republic Steel Corporation v. N. L. R. B.,107F. 2d 472 (C. A. 3), affd., as modified, 311 U. S.7; El Paso Electric Company,13 NLRB 213, enfd. 119 F. 2d 581 (C. A. 5).The Refusal to Work with StrikersPertinent for consideration here is the evidence concerning the discharge ofHarold R. Clampitt, section A, 6,supra,to which reference is again made. Theae E. g. trash, low-down trash,damn women, scabs,damn scabs,low-down scabs, yellowscabs, crummy scabs, damn bitch, son of a bitch,damn son of a bitch, scabby son of a bitchThere was testimony that "scab"was defined over the loudspeaker In terms similar toJack London's definition. LONGVIEW FURNITURE COMPANY337testimony of Kat Smith, Illa Canupp, and Eugene Martin theresummarized istypical of that of Respondent's other witnesses to which only brief referenceneed be made. The following additional examples will suffice to give the fullflavor of the employee complaints.Hollar testified that he reported to Teague the various happenings during thestrike to which he had testified as a witness ; that he told Teague he would notwork with anyone who engaged in the strike; and that he specifically referredto Anton, Ennis, and Pat Powell, the latter of whom had cursed at him.Mark Whisnant testified that as a result of Loyd Bowman's threat, to whichhe had testified, he informed Foreman Frye that he would not continue workingwith the upholsterers if they came back into the plant. Polly Jones testifiedthat she informed Foreman Frye during the strike that she would not workwith Christine Beane (who had cursed her) or Nancy Harrelson "or any ofthose women who were in that group who were going to assault us that morn-ing."(i. e. Harrelson, Houser, Craig, Leatherman, and Katie Miller) 39Councilltestified to a number of similar refusals which were made to him or to otherforemen by other employees, but that testimony was not connected or corrobo-rated by other witnesses. In at least two instances the striking employees(M. A. Weaver and Leonard Davis) testified in rebuttal and denied the truthof the reports about which Councill had testified.Attention is now turned to the question whether the foregoing evidenceestablishes Respondent's defenses to the reinstatement of the strikers.(1)There is no. doubt that the 11 participants in the Bolick incidents engagedin violence and threats of violence designed to bar the entry of nonstrikingemployees into the plant.The events leading to and the attempt to turn overthe Bolick car under the circumstances disclosed by the record exceeded thebounds of permissible concerted activity.BradleyWashfountain Company,89 I4LRB 1662, enfd. 188 F. 2d 357 (C. A. 7). Furthermore, a number of thoseparticipantsalso engagedin one or more incidents involving threats and forcibleblocking- of the entrance of nonstrikers into the plant.Thus Brown, LoydBowman,Ramsey, and Seagle were participants in such incidents on the firstday the picketline was setup, and Ramsey, Anton, and Ennis were parties tothe threats of violence made to Hollar.Ennis alsothreatened Kat Smith andEugene MartinOutside of the participants in the Bolick incident, certain other strikers alsoengaged in one or more instances which involved the blocking of entrances,threats,. and violence.Thus Jack Collins participated with Ramsey in theforcible exclusion of Hefner from the plant on the first day of the strike, andKat Houser on a later occasion used such force in attempting to exclude IslaCanupp as led to her conviction and fine of $50 for committing an assault.'°It is, therefore, concluded and found that the actions of the following strikersexceeded permissible bounds of protected concerted activity : C. D. Anton, WayneBall, Jr.,Walter Brown, Loyd Bowman, Earl Correll, Clyde Ennis, Perry E,89Mrs. Mabel Bowman testified vaguely that Nancy Harrelson and/or Christine Beanohad said something about her in the shop before the strike as a result of which she in-formed Foreman Frye and Martin after the strike that she would not work with them.Bowman admitted that neither Harrelson nor Beane had done or said anything to her dur-ing the strike,and that she could not recall what it was that they had done or said beforethe strike which caused her complaint.49As previously found, Harrelson, Craig, Miller, and Leatherman took no part in theassault on Canupp, nor does the evidence establish that they blocked or attempted to blockthe entrance of Canupp,Jones, or Smith. 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDFrye, Lester Ramsey, Fred Seagle, G. N. Shepherd, John E. Young, Jack Collins,and Kat Houser."Respondent was privileged, if it chose, to discharge, to refuse reinstatement to,or otherwise to discipline the said 13 employees for their participation in theunprotected activity which they engaged in as above found.However, an em-ployer may waive his right to discharge employees or to refuse to reinstate themfor such a reason, and once having made the waiver an employer cannot laterassert it as a valid reason for a discharge or a refusal to reinstate,Wallick &Schwalm, Company,95 NLRB 1262, and cases cited. Similarly, although em-ployee participation gives an employer the right to discharge or to refuse rein-statement for such conduct, the employer may act for entirely different reasons.If an employer in fact discharges or refuses to reinstate an employee for dis-criminatory reasons, the circumstance that the employer might have dischargedhim for a valid reason, for example, participation in unprotected activities, isnot subsequently available as a defense to the discriminatory action,ibid.Whatis at issue, therefore, is whether Respondent in fact denied the strikers rein-statement for the reason it relies upon or whether such denial was discrimina-torily motivated.Again pertinent for consideration are the actions and statements of Respond-ent's president and supervisors immediately after the third walkout.Theseestablish that Respondent endeavored to terminate as employees all the uphol-sterers, announced its intention not to reinstate them, and set about replacingthem.On December 12, though Respondent was then aware of many of theacts of misconduct chargeable to various strikers, Councill made no reference tothat subject (cf.Stilley Plywood Co., Inc.,94 NLRB 932, and cases there cited,footnote 12) but denied the application on the sole ground that there were nojobs open at the time for any of the strikers.42 Yet Respondent's payrolls showthat by that date Respondent had employed 10 new employees to replace strikers.Since, as above found, the strikers were unfair labor practice strikers theyretained their status as employees, were entitled to reinstatement to their formerjobs or the equivalent, and Respondent was legally required to discharge the newemployees if that should be necessary to make room for the returning strikers.Thus, accepting Respondent's contention that a cancellation of orders andother disruption of production incidental to the strike had necessitated the cur-tailment of operations, there were available on December 12, 10 jobs to whichreturning strikers should have been reinstated.Yet Respondent chose to standon Councill's statement that there were no jobs open, without reference to or hintof undisclosed or mentally reserved reasons for refusing the application.Subsequent events confirm the view that on December 12, Respondent did notin fact deny the application because of the misconduct of any of the strikers.The hiring and discharge of Harold Clampitt is of significance. Thus, nonstrikingemployees had called to Respondent's attention during the strike alleged acts ofmisconduct on Clampitt's part of the same character as those attributed to various41 It is further found that the actions of Howard Cook, testified to by Burl Smith, werenot sufficiently flagrant in character to constitute unprotected activity,since Smith'stestimony does not establish that Cook made threats or any attempt to bar Smith's entryinto the plant.It is also found that the various incidents of cursing and name calling didnot exceed the limits of permissible concerted activity, and were not of such character asto render the employees who engaged therein unsuitable for reemployment.NashvilleCorporation94 NLRB 1567;Sunset Line and Twine Company, 79NLRB 1001;PeveyNorvell Company,80 NLRB 225.42 Significantly the Union's committee who applied to Councill consisted of Brown andLoyd Bowman,to each of whom Respondent'switnesses attributed a number of specificacts of misconduct;yet Councill made no reference to their misconduct and gave no indica-tion it was denying them or any other strikers reinstatement because of misconduct. LONGVIEW FURNITURE COMPANY339other upholsterers.Yet, though such complaints were typical of reports thatRespondent had received from other nonstriking employees during the strike andon which it allegedly acted in refusing to reinstate other strikers, Respondentreemployed Clampitt on December 18.The evidence justifies the inference that it was the repetition of the com-plaints by Smith and others and the specific refusal to work with Clampitt thatfirst suggested to Respondent the belated after-thought that its refusal to rein-state the other strikers should be defended on the ground of misconduct and re-ports of misconduct received during the strikeThat inference seems conclu-sively established by testimony of Foreman Frye on cross-examination.ThusFrye testified that he did all the hiring in the upholstery department, and thatthe Company did not have anything to do with his determination whether torehireparticular strikers.He testified further with reference to Frank Miller,as anexample, that he would have determined himself whether Miller shouldbe rehired, that he had no personal objection to taking Miller back, but that he hadheard the reports of employees that Miller and others had been on the picket lineand had cursed the nonstrikers; that he had hired back one such striker (Claln-pitt), and that the employees had refused to work with him.Frye continued:... as far. as a personal reason I would take Miller back any time, butif the others refused to work with him, no use to try it.Frye then applied the Clampitt and Miller examples to all the upholsterers be-cause of reports from nonstrikers that they would refuse to work with the up-holsters if rehired :Q. And because they told you that you didn't hire them?A.We hired one and tried it out and it didn't work.Q. But you didn't hire the rest of them?A. No, sir, there had been discussion about several, I don't recall whichone (s), but it has been several times, butthere were several I would like tohave had back, and would if it had not been for these people refusing to workwith them.(Emphasis supplied.)Pressed for the names of such employees,Fry mentioned specifically FloydShook, and then concluded :Far as my personal feeling and personal opinionany of them except the two[Ball and Frye]I Tired.(Emphasis supplied.)"Furthermore,though admittedly aware of misconduct and violence on the partof certain nonstrikers,equally as serious as that which some of the strikers en-43Frye's testimony on redirect examination that he did not set the policy as to takingback employees who had engaged in violence or misconduct does not persuasively con-trovert his testimony on cross-examination,sinceit does not appear from his earlier testi-mony or from other evidence in the record that if there was in fact a policy as suggested,itwas communicated to or followed by Frye in determining who should be rehired.Al-though Councill testified at one point that it was hii decision as to whether the stinkersshould be returned to work, he was then referring to his position and his responsibilityvis-a-vis Shuford ; and he admitted at a later point that he gave no instructions to anyof his foremen as to who should or should not be employedAt best, it appeared fromother testimony of Frye and Councill that they sometimes conferred about filling jobvacancies and discussed the qualifications of applicants, including strikers, but at no pointwas direct or convincing denial made of Frye's testimony that lie made the determinationas to the rehiring of the upholsteiersSee, for example, Frye's testimony as to themanner inwhich Councill'concuired in Frye's decision to rehire Clampitt, section A, G.supra.227200-53-vol 100-23 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDgaged in, Respondent retained the former in its employ,without imposition orsuggestion of disciplinary action of any kind."Of further significance is the fact that Respondent made no attempt in itsanswer to the complaint to plead as an affirmative defense that the employeeshad engaged in unprotected activities,that its counsel in his opening statementmade no suggestion of such a defense,and that it was near the end of the firstday of the hearing on the cross-examination of a witness for the General Counselthat the defense was first hinted at. Respondent's counsel represented even thenthat he could not undertake to give the details as to which of the strikers, underRespondent's contentions,were not entitled to reinstatement because of acts ofviolence since he did not then know which were the ones who had engaged insuch conduct.Cf.Wallick&Schwalm Company,supra.Affirmative evidence that Respondent acted through discriminatory motives indenying the application for reinstatement was furnished by Teague's statementsto 4 strikers in January that they were blacklisted and could not be hired unlessthey got off the list.Teague's refusal of jobs to the 4 strikers occurred at a timewhen Respondent was rapidly expanding its operations.Thus, the number ofemployees jumped from 34 for the week ending December 22, to 63 for the weekending January 6, and then reached a total of 94 by the week ending January27.That evidence,plus other evidence that Respondent in many instancessought out qualified employees(and there is no evidence that any of the strikerswere not qualified)whom it wished to employ or reemploy,refuted Respondent'scontentions as to its employment practices and establishedthatRespondent con-tinued its discriminatory hiring practices when it expanded its operations afterJanuary 1, 1951.(2)Nor can Respondent rely on the stated refusals of nonstrikers to workwith the striking employees.First, for reasons which are fully stated above,Respondent did not in fact deny the application for reinstatement because of saidrefusals.Secondly,it is well established that an employer is under a duty toinsure that its right to hire, discharge,or transfer is not delegated to any anti-union or prounion group of employees,Majestic Metal Specialties,Inc.,92 NLRB]854, and cases cited;Detroit Gasket & Manufacturing Company,78 NLRB670,and cases cited.Accordingly, the Board has frequently held withjudicial approval that an employer violates Section 8 (a) (3) of the Act whenhe knowingly permits the exclusion of an employee from the plant by any unionor antiunion group,Pappas&Company,94 NLRB 1195,and cases cited ;Fred P.Weissman Company,69 NLRB 1002, enf'd. 170 F. 2d 952 (C. A (3), cert. denied336 U. S 972;Hudson Motor Car Company,34 NLRB 815, enf'd. 128 F. 2d 528(C.A. 6) ;Wilson e Company, Inc. v. N.L.R.B.,123 F. 2d 411 (C. A. 8)N.L.R.B. v. Goodyear Tire & Rubber Company,129 F. 2d 661 (C. A. 5), enf'g.21 NLRB 306;N.L.R B. v. American Car & Foundry Company,161 F. 2d 501(C. A. 7), enfg. 66 NLRB 1-031.Objections by employees to the manner in which others engage in concertedactivities constitute no limitation on the right to participate therein ; certainlythey do not create or enlarge employer rights, nor do they relieve or diminishan employer's obligations, which remain unaffected by employee pressure orother exigencies of the moment which might render expedient an infraction ofthe statute,Majestic Metal Specialties, Inc, supra; N. L. R. B. v. Star PublishingCo., 97 F. 2d 465 (C. A. 9);McQuey-Norris Manufacturing Co. v. N. L. R. B.,116F 2d 748 (C. A. 7), cert. denied 313 U.S. 565 46i+Thus, Councill knew that Mrs Paul Hollar had shot at a group of strikers in frontof her home and had thrown a stick at another,and that Hollar had been arrested andconvicted of driving recklessly through the picket line.4'The foregoing considerations,in the opinion of the undersigned,distinguish the casefrom NL. R.B. v. Wytheville Knitting Mills,175 F. 2d 238(C. A. 3). LONGVIEW FURNITURE COMPANY341The foregoing reasons also dispose of Respondent'scontention, expressed atthe hearing,that it acted on the basis of a good-faith belief based on the reportsreceived from employees, that the strikers had engaged in unprotected activ-ities.Furthermore, in situations like the present the burden is on the employerafrmatively to prove that the employees who were discharged or denied rein--statement actually engaged in unprotected activities.Standard Oil Company ofCalifornia,91 NLRB 783;Ohio Associated Telephone Company,91 NLRB 932;Montgomery WardcCCo.,90 NLRB 1244;Porto Rico Container Corporation,89NLRB 1570;Jefferson. Standard Broadcasting Company,94 NLRB 1507;Stew-art DieCasting Corporation v. N. L. R.B., 114 F. 2d 849, 856 (C. A. 7), cert. den.312 U. S 680;Home Beneficial Life Ins. Co. v. N. L. R. B.,159 F. 2d 280, 284-5(C. A. 4) cert. den. 332 U. S 758.It is therefore concluded and found on the basis of the entire evidence that byrefusing to reinstate the strikers on December 12, and since, and by dischargingHarold Clampitt on December 18, Respondent discriminated against said em-ployees because they had engaged in the strike and in other concerted activities,and that Respondent thereby engagedin unfairlabor practices within the mean-ing of Section 8 (a) (3) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in con-nection with the operations of Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burdening and obstructingcommerce and the free flow thereof.V. THE REMEDYIt having been found that Respondent has engaged in certainunfair laborpractices, it will be recommended that it cease and desist therefromand thatit take certain affirmative action designed to effectuate the policies of the Act.It having been found that Respondent engaged in certain acts of interference,restraint, and coercion, it will be recommended that Respondentcease therefrom.It having been found that from November 19, 1950, and thereafter,Respondentrefused to bargaincollectively with United Furniture Workers of America, CIO,itwill be recommended that Respondent, upon request, bargain collectively withsaid Union.It having been found that Respondent discriminatorilydischargedPerry E.Frye and Wayne Ball, Jr., on November 3, 1950; that itdiscriminatorily dis-charged Loyd Bowman, Walter Brown, Earl Correll, Eugene Collins, Jack Col-lins,Leroy Giles, Odes Gurley, Loyd Hoke, Frank D. Miller, Ben Roberts, FredSeagle, G. N. Shepherd, Floyd Shook, and John E. Young on November 7, 1950,and that it discriminatorily discharged Harold Clampitt on December 18, 1950;and that it thereafter refused to reinstate said employees (except Fred Seagle,Odes Curley, and Loyd Hoke), it will be recommended that Respondent offer toeach of said employees (except Seagle, Gurley, andHoke)immediate and fullreinstatement to his former or substantially equivalent position (seeThe ChaseNational Bank of the City of New York, San Juan, PuertoRico,Branch,65NLRB 827), without prejudice to his seniority or other rights and privileges,and make each of them (except Seagle) whole for any loss of pay that they mayhave suffered by payment to each of them of a sum of money equal to that whichhe normally would have earned as wages from the respective dates of the dis-crimination against each of them to the date of Respondent's offer ofreinstate- 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDment, less his net earnings during said period's Cf.CrossettLumberCompany,8 NLRB 440, 497-8. Said loss of pay shall be computed on the basis of eachseparate calendar quarter or portion thereof during the period from Respondent'sdiscriminatory actions to the date of a proper offer of reinstatement.Thequarterly periods herein called "quarters" shall begin with the first day ofJanuary, April, July, and October.Loss of pay shall be determined by deduct-ing from a sum equal to that which each said employee would normally haveearned for each such quarter or portion thereof his or her net earnings, if any,in other employment during said period.Earnings in one particular quartershall have no effect upon the backpay liability for any other quarter F. W. Wool-worth Company,90 NLRB 289.Respondent offered uncontroverted testimony that Fred Seagle had enteredthe Armed Forces of the United States shortly after the strike It will there-fore be recommended that Respondent, upon application by Seagle within 90days after his discharge from the Armed Forces, offer him immediate and fullreinstatement to his former or a substantially equivalent position, withoutprejudice to his seniority and other rights and privileges, and that Respondentmake Seagle whole for any loss of earnings he has suffered or may suffer byreason of Respondent's discrimination against him by payment to him of a sumof money equal to the amount which he normally would have earned as wages-during the period (1) from the date of the Respondent's discrimination againsthim to the date of his entry into the Armed Forces of the United States, and(2) from a date 5 days after his timely application for reinstatement, if any,to the date of offer of reinstatement by the Respondent, less his net earningsduring said period,American Steel Foundries,67 NLRB 27.It has been found that many of Respondent's employees went on strike onNovember 6 and November 8, 1950, and that said strike resulted directly fromand was prolonged by Respondent's unfair labor practices. It has been furtherfound that on December 12, 1950, the Union applied to Respondent for reinstate-ment of the striking employees and that Respondent refused to reinstate them.However, Respondent's payroll records establish that the following strikingemployees were reinstated on various dates subsequent to the Union's applica-tion on December 12: W. M. Barnes, Henry Carswell, Pauline Coble, Ruth Cor-rell,Preston Hefner, Maurice Hudson, Evelyn Killian, Blaine Leonhart, DaleLowman, Nevert McNeely, Margie Morrison, Lester Stamey, Ervin Willis, GeorgeWhite, Charles Winkler, Richard Winkler, and J. C. Winkler. It will thereforebe recommended that Respondent make each of said employees whole for anyloss of pay that they may have suffered by payment to each of them of a sum ofmoney equal to that which he normally would have earned as wages from therespective dates of the discrimination against them to the respective dates oftheir reinstatement, less their net earnings during said period, said loss of payto be computed in the same manner as set forth above for other employees.The evidence establishes that Respondent offered reinstatement to employeeJohn J. Bynum sometime after January 1, 1951, and that Bynum declinedemployment. It will therefore be recommended that Respondent make Bynumwhole for any loss of pay he may have suffered during the period between Decem-ber 12, 1950, and the date of his decline of reinstatement, said loss of pay to becomputed in the same manner as set forth above for other employees.The evidence also established that Elmer Leonhart was reinstatedsometimeafter January 1, 1951, and that he quite thereafter. It will therefore be recom-u Loyd Hoke and Odes Gurley were reinstated during the week ending December 16, 1950,and their back pay, if any, should be computed only through the period ending December9, 1950. LONGVIEW FURNITURE COMPANY343mended that Respondent make Leonhart whole for any loss of pay he may havesuffered during the period from December 12, 1950, and the date of his rein-statement.Said loss of pay to be computed in the same manner as set forthfor other employees above.As Hubert Pitts quit Respondent's employ on October 21, 1950, he will beeliminated from the remedial order.Dora Weber (Melvin) will also be elimi-nated because of insufficiency of proof of identity and of employment.The foregoing cases reduce to 39 94 the number of striking employees for whomthe amended complaint sought reinstatement and back pay and as to whomreinstatement was denied as herein found.The names of said employees areset forth in Appendix A hereto attached. It will therefore be recommendedthat Respondent offer to the 39 employees listed in Appendix A immediate andfull reinstatement to their former or substantially equivalent positions withoutprejudice to their seniority or other rights and privileges and make them wholefor any loss of pay they may have suffered by payment to each of them a sumof money equal to that which he normally would have earned as wages fromDecember 12, 1951, to the date of Respondent's offer of reinstatement to each,less his net earnings during said period. Said loss of pay shall be computedin the same manner as set forth above for other employees.Since the evidence establishes that there was some curtailment of-Respondent'soperations as a result of the strike, it may be that there is not sufficient employ-ment immediately available to afford immediate reinstatement to all the em-ployees for whom reinstatement is recommended herein. It will therefore befurther recommended (1) that Respondent dismiss, if necessary, any employeeshired since November 7, 1950, to fill the places previously held by those for whomreinstatement is herein recommended; (2) that if there is still not sufficientemployment immediately available to allow that all the others be offered imme-diate reinstatement, those employees remaining shall be placed upon a prefer-ential list, following such system of seniority as was applied in the conduct ofRespondent's operations prior to November 7, 1950, and shall thereafter be offeredemployment in accordance with such list, in their former or equivalent positionsas such positions become available and before other persons are hired for thework which they formerly had done, without discrimination against any employeebecause of his union affiliation or activity; and (3) that the periods for whichback pay shall be computed as herein provided shall end in all cases with theoffer of reinstatement, if employment is available, or with the placement of theemployees' names on the preferential list, as herein provided, if no employmentis available.In order to insure compliance with the foregoing back-pay and reinstatementprovisions it will be recommended that Respondent be required upon reasonablerequest to make all pertinent records available to the Board and its agent.F.W. Woolworth Company, supra.The violations of the Act which Respondent committed are, in the opinion ofthe undersigned, persuasively related to other unfair labor practices proscribedby the Act and the danger of their commission in the future is to be anticipatedfrom Respondent's conduct in the past.The preventive purposes of the Actwill be thwarted unless the order is coextensive with the threat. In order, there-fore, to make more effective the interdependent guarantees of Section 7, to pre-vent a recurrence of unfair labor practices and thereby minimize the industrial47 Councill testified to hearsay reports that Floyd Jarrell could not be reached on Re-spondent's attempted offer of reinstatement.His testimony was not connected or cor-roborated.Jarrell appeared at the hearing as a witness for the General Counsel.Noreason appears therefore why he should be excluded from the remedial order. 34DECISIONSOF NATIONALLABOR RELATIONS BOARDstrike which burdens and obstructs commerce and thus effectuate the policiesof the Act,itwill be recommended that Respondent cease and desist from in-fringing In any manner upon the rights guaranteed in 'Section7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following :CoNcLusIoNS of LAw1.United Furniture Workers of America, CIO, Is a labor organization withinthe meaning of Section2 (5) of the Act.2.All ofRespondent's production and maintenance employees,excluding allsupervisors(as the term is defined In Section 2 (11) of the Act) and all officeclerical employees,guards,and professional employees,constitute a unit appro-priate for thepurposesof collectivebargainingwithin themeaningof Section9 (b) of the Act.3.At all times since October 18, 1950, the Union has been and now is the ex-clusive representative of all the employees In the aforesaid unit for the pur-poses of collective bargaining within the meaning of Section 9 (a) of the Act.4.By failing and refusing at all times since October 19, 1950, to bargain col-lectivelywith United Furniture Workers of America, CIO, as the exclusiverepresentative of the employees in the aforesaid unit Respondent has engaged inand is engaging in unfair labor practices with the meaning of Section 8 (a) (5)and (1)of the Act.5.By discriminating in regard to the hire and tenure of employment of theIndividualswho are referred to under the preceding section entitled "TheRemedy,"thereby discouraging membership in United Furniture Workers ofAmerica,CIO, Respondent has engaged In and is engaging in unfair labor prac-tices within the meaning of Section 8 (a) (3) and (1) of the Act.6.By interfering with, restraining,and coercing its employees in the exerciseof rights guaranteed in Section 7 of the Act,Respondent has engaged in andIs engaging in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.7.The aforesaid unfair labor practices are unfair labor practices affectingcommercewithin themeaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication In this volume.]GEORGESEXTON,AN INDIVIDUAL,D/B/A SEXTON WELDINGCOMPANYandLOCAL No. 105, INTERNATIONAL BROTHERHOOD OF BOILERMAKERS,IRON SHIP BUILDERS&HELPERS OF AMERICA,AFL.Case No.9-CA-513.July23, 195$Decision and OrderOn June 10, 1952, Trial Examiner Arthur Leff issued his Inter-mediate Report in this proceeding, finding that the Respondent hadengaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certain .affirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the Respondent filed exceptions to the.Intermediate Report and a supporting brief.100 NLRB No. 57.